            Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 1 of 72




 1 Gregory J. Glaser (SBN 226706)
   4399 Buckboard Drive, Box 423
 2 Copperopolis, CA 95228
 3 Ph. (925) 642-6651
   Fx. (209) 729-4557
 4 greg@gregglaser.com
 5 Ray L. Flores II (SBN 233643)
   11622 El Camino Real Suite 100
 6
   San Diego, CA 92130
 7 Ph. (858) 367-0397
   Fx. (888) 336-4037
 8 rayfloreslaw@gmail.com
 9 Attorneys for Petitioners
10
11

12
                      UNITED STATES DISTRICT COURT OF CALIFORNIA
13
                               EASTERN DISTRICT - SACRAMENTO
14
     Joy Garner, individually and on behalf of The      ) Case No.:
15
     Control Group; Joy Elisse Garner, individually )
16   and as parent of J.S. and F.G.; Evan Glasco,       ) VERIFIED PETITION FOR DECLARATORY
     individually and as parent of F.G.; Traci Music, ) AND INJUNCTIVE RELIEF
17   individually and as parent of K.M. and J.S.,       )
     Michael Harris, individually and as parent of S.H.,)
18   Nicole Harris, individually and as parent of S.H., )
                                                        )
19
                                                        )
20                               Petitioners,           )
                                                        )
21          v.                                          )
                                                        )
22   DONALD JOHN TRUMP, in his official capacity )
     as PRESIDENT OF THE UNITED STATES OF )
23   AMERICA,                                           )
24                                                      )
                                Respondent.             )
25                                                      )
                                                        )
26                                                      )
27                                                      )
                                                        )
28
                     VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 2 of 72



 1          VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
 2 I.      INTRODUCTION: Outline of the Problem & the Factual Allegations
 3      1. As a matter of national security, this Constitutional case is respectfully brought by
 4 scientifically-focused patriotic Americans, including United States military family members.
 5      2. The American population is currently in the process of being decimated by chronic illness,
 6 due to injured and dysfunctional immune systems. See Petitioners’ Request for Judicial Notice
 7 Appendices One and Two, such as:
 8         Most American Adults Are Wounded and Dying
 9                 A. According to the Centers of Disease Control and Prevention (CDC): “Six in 10
10                     adults in the US have a chronic disease. Four in 10 have two or more.” Citation:
11                     National Center for Chronic Disease Prevention and Health Promotion, Centers

12                     for Disease Control and Prevention, Chronic Diseases in America.
13                     https://www.cdc.gov/chronicdisease/resources/infographic/chronic-diseases.htm.
14                 B. According to the American Heart Association, 48% of American adults suffer
15                     heart disease. Citation: AHA News (2019). Cardiovascular diseases affect nearly
16                     half of American adults, statistics show.
17                     https://www.heart.org/en/news/2019/01/31/cardiovascular-diseases-affect-nearly-
18                     half-of-american-adults-statistics-show.
19                         i. Note that heart disease is related to a dysfunctional/injured immune

20                             system: “Atherosclerosis (AT) was once considered to be a degenerative
21                             disease that was an inevitable consequence of aging. However,
22                             researchers in the last three decades have shown that AT
23                             is not degenerative or inevitable. It is an autoimmune-inflammatory
24                             disease associated with infectious and inflammatory factors, characterized
25                             by lipoproteins metabolism alteration that leads to immune system
26                             activation with the consequent proliferation of smooth-muscle cells,
27                             narrowing arteries and atheroma formation.” (Emphasis added.)) See
28                             Amaya-Amaya J, Sarmiento-Monroy JC, Rojas-Villarraga A.
                                                 -1-
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 3 of 72



 1                   Cardiovascular involvement in autoimmune diseases. In: Anaya JM,
 2                   Shoenfeld Y, Rojas-Villarraga A, et al., editors. Autoimmunity: From
 3                   Bench to Bedside [Internet]. Bogota (Colombia): El Rosario University
 4                   Press; 2013 Jul 18. Chapter 38. Available from:
 5                   https://www.ncbi.nlm.nih.gov/books/NBK459468/
 6         C. According to the CDC, “34.2 million people have diabetes. That’s about 1 in
 7            every 10 people. 1 in 5 don’t know they have diabetes. 88 million adults – more
 8            than 1 in 3 – have prediabetes. More than 8 in 10 adults don’t know they have
 9            prediabetes.” Citation: CDC (2020). A Snapshot: Diabetes In The United States.
10            https://www.cdc.gov/diabetes/library/socialmedia/infographics/diabetes.html.
11   Approximately One Half of America’s Children Are Wounded and Dying

12         D. A 2011 Health Affairs assessment estimated that 43 percent (32 million) of
13            American children currently suffer from at least one of twenty chronic health
14            conditions, which increases to more than half (54.1 percent) when overweight,
15            obesity or being at risk for developmental delays are included. Nearly one-fifth
16            (14.2 million) of children have conditions resulting in a special health care need,
17            and these numbers has increased/worsened steadily since 2011. Citation: Bethell
18            et al. (2011). A national and state profile of leading health problems and health
19            care quality for US children: key insurance disparities and across-state variations.

20            Academic Pediatrics 11(3 Suppl):S22-S33.
21            https://doi.org/10.1016/j.acap.2010.08.011.
22                i. Vaccines are also known to alter the metabolic system that regulates diet
23                   and therefore even common conditions like obesity are immune-
24                   mediated. See e.g., Perez de Heredia, F (2012). Obesity, inflammation
25                   and the immune system. Proc Nutr Soc. 2012 May;71(2):332-8.
26                   https://pubmed.ncbi.nlm.nih.gov/22429824/
27         E. A 2018 Pediatrics study reported that one-fifth of American children and
28            adolescents regularly use prescription medication and 12% of boys aged six to 12
                                        -2-
             VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 4 of 72



 1            years are prescribed more than one drug. Citation: Dima et al. (2018).
 2            Prescription Medication Use Among Children and Adolescents in the United
 3            States. Pediatrics 142(3):e20181042. https://doi.org/10.1542/peds.2018-1042.
 4   America Is Being Decimated
 5         F. Autoimmune diseases, of which there are at least 80 distinct conditions, occur as
 6            a result of the immune system attacking the body’s own tissues and organs. Some
 7            of the more common autoimmune conditions include type 1 diabetes, rheumatoid
 8            arthritis, systemic lupus erythematosus and inflammatory bowel disease. Taken
 9            together, these conditions, once so rare they were virtually unheard of, have
10            increased from year to year for mostly unknown reasons and are now, “as a
11            group afflict 5%–9% of the U.S. population,” according to a report in

12            International Journal of Molecular Sciences. Citation: Parks et al. (2014). Expert
13            panel workshop consensus statement on the role of the environment in the
14            development of autoimmune disease. International Journal of Molecular Sciences
15            15(8):14269-14297. https://doi.org/10.3390/ijms150814269
16         G. According to the CDC, chronic disease and mental illness account for most
17            American deaths, consume 90% of the Nation’s $3.5 trillion in annual health care
18            expenditures and are projected to account for more than $42 trillion in spending
19            by 2030. Citations: National Center for Chronic Disease Prevention and Health

20            Promotion, Centers for Disease Control and Prevention, Health and Economic
21            Costs of Chronic Diseases.
22            https://www.cdc.gov/chronicdisease/about/costs/index.htm#ref1; Allegrante et al.
23            (2019). Interventions to Support Behavioral Self-Management of Chronic
24            Diseases. Annual Review of Public Health 40:127-146.
25            https://doi.org/10.1146/annurev-publhealth-040218-044008
26         H. The majority of Americans aged 17 to 24 are no longer fit for military service.
27            "Approximately 71% of the 34 million 17-to-24-year-olds in the U.S. would not
28            qualify for military service because of reasons related to health, physical
                                        -3-
             VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
              Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 5 of 72



 1                      appearance and educational background, according to the Pentagon.” Feeny, N.
 2                      (2014). Pentagon: 7 in 10 Youths Would Fail to Qualify for Military
 3                      Service. Time Magazine. https://time.com/2938158/youth-fail-to-qualify-
 4                      military-service/
 5       3. The vast majority of health problems suffered by Americans today are the consequence of,
 6 and/or are directly related to, a dysfunctional immune system, including autoimmune disorders, heart
 7 disease, diabetes, thyroid disorders, asthma, arthritis, cancer, kidney failures, etc. See Petitioners’
 8 Request for Judicial Notice Appendix One, which is organized to feature the hard evidence that
 9 America’s pandemic is one of immune-mediated disorders (dysfunctional and injured immune
10 systems).
11       4. Approximately 99.74% or more of the American population has been exposed to immune-

12 system-altering vaccination.1 The mechanisms of immune system altering vaccine adjuvants remain
13 poorly understood, i.e., “elusive”.2 See Petitioners’ Request for Judicial Notice Appendix Two.
14       5. The health of this vaccine-exposed population, the vaccinated ‘herd’, is well-documented in
15 our judicially noticeable National disease statistics, which represent the health of this population, at
16 any level of vaccine exposure. See Petitioners’ Request for Judicial Notice Appendix One.
17       6. Our Nation has never faced an infectious disease threat anywhere near as devastating or
18 threatening as our Nation’s current pandemic of immune-mediated illnesses, disabilities, and related
19 deaths. See Petitioners’ Request for Judicial Notice, Appendix Two, especially section 43 entitled

20 “20th Century Disease Mortality Reductions Caused By Improved Living Conditions Prior to
21 Vaccines”.
22
23   1
    See Petitioner Joy Garner’s Declaration (“Garner Declaration”) In Support of Verified Petition for
   Declaratory and Injunctive Relief and In Support of Motion for Preliminary Injunction, especially
24
   Exhibit C, “Statistical Evaluation of Health Outcomes in the Unvaccinated” Full Report, Chapter 4,
25 which contains calculations calibrated from the CDC’s most recent studies.
     2
26   “However, how these mineral agents influence the immune response to vaccination remains
   elusive. Many hypotheses exist as to the mode of action of these adjuvants, such as depot formation,
27 antigen (Ag) targeting, and the induction of inflammation.” Ghimire, TR (2015). The mechanisms
   of action of vaccines containing aluminum adjuvants: an in vitro vs in vivo paradigm. Springerplus.
28
   2015; 4: 181. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4406982/
                                                  -4-
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
              Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 6 of 72



 1       7. The most obvious culprit in our Nation’s current non-infectious pandemic of immune-
 2 mediated chronic diseases, disabilities, and related deaths, is exposure to immune-system altering
 3 vaccines. See Petitioners’ Request for Judicial Notice, Appendices One and Two, and the
 4 Supporting Declarations of Petitioners’ Experts.
 5       8. No branch of government, nor any government agency, has examined this particular
 6 problem, and if anything, all branches of government go to great pains to conceal both the severity
 7 of the problem and its most obvious primary cause. See Petitioners’ Request for Judicial Notice,
 8 Appendix Two.
 9       9. The government’s Vaccine Adverse Event Reporting System (“VAERS”) numbers have
10 been cited falsely as “proof” that vaccines are relatively safe. The VAERS numbers are over 99%
11 incorrect, and the long-term risks of vaccination are not tracked at all. 3 Immune disorders are

12 progressive, taking weeks, months, or even years, before the victim might become aware their life
13 will never be the same, that what is left of it will be spent in agony, and/or that it will likely end
14 prematurely.
15       10. In setting vaccine-related public health policies, the over 99% incorrect VAERS numbers
16 are relied upon as ‘evidence’ that vaccine risks are low, or ‘rare’, which to this day, remains the
17 primary support for the false slogan vaccines are “worth the risks”. The only scientifically relevant
18 evidence that could support any conclusions about the numerical frequency of health injuries
19 suffered as a result of vaccination, is a statistical comparison of health outcomes between those who

20 are exposed to vaccines, as against the true controls. This is the most fundamental requirement of
21
     3
22     See Petitioners’ Request for Judicial Notice, Appendix Two, Exhibit 293, “Adverse events from
     drugs and vaccines are common, but underreported….fewer than 1% of vaccine adverse events are
23   reported…. New surveillance methods for drug and vaccine adverse effects are needed.” Lazarus,
     R., et al. (2007). Grant Final Report: Electronic Support for Public Health–Vaccine Adverse Event
24
     Reporting System (ESP:VAERS). The Agency for Healthcare Research and Quality (AHRQ) U.S.
25   Department of Health and Human Services.
     https://healthit.ahrq.gov/sites/default/files/docs/publication/r18hs017045-lazarus-final-report-
26   2011.pdf
     NOTE: This study, exposing the 99% failure rate of the VAERS, was intentionally concealed from
27   public view under the Obama administration, and nothing changed over at the FDA or the VAERS
     under Obama’s administration as a result of these findings.
28
                                                  -5-
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
              Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 7 of 72



 1 the scientific method in this instance, and it is the one most vehemently rejected in “vaccine safety
 2 science” today. See Petitioners’ Request for Judicial Notice, Appendix Two.
 3      11. In addition to VAERS, to dishonestly support their false claims of “safety”, public health
 4 authorities cite vaguely to “safety studies” and pre- and post-marketing clinical trials of vaccines,
 5 but such short-term “safety studies” and pre- and post-marketing clinical trials fail in every single
 6 instance to compare a statistically significant group of vaccinated individuals to completely
 7 unvaccinated individuals. For example, the American Academy of Pediatrics (AAP) and related
 8 groups attempted to misinform Respondent regarding vaccine risk in 2017. See, AAP News (2017).
 9 Vaccines save lives': 350 groups sign letter to President Trump.
10 https://www.aappublications.org/news/2017/02/08/VaccineLetter020817. In response to such AAP
11 disinformation, a thorough independent review was published by Dr. James Lyons-Weiler exposing

12 the inadequacy of every single citation in the AAP’s 28-page letter to Respondent. See, Lyons-
13 Weiler, J. (2018). Systematic Review of Historical Epidemiologic Studies Influencing Public Health
14 Policies on Vaccination. IPAK.
15 http://ipaknowledge.org/resources/LYONSWEILERSYSTREVIEW.pdf; See also, Lyons-Weiler, J.
16 (2018). Supplementary Material. IPAK.
17 http://ipaknowledge.org/resources/SUPPLEMENT%20Power%20Calculations.pdf. Moreover,
18 corroborating evidence for Petitioners’ Control Group Survey data (described herein) can be found
19 in the recently published ‘vaccinated versus unvaccinated’ study by James Lyons-Weiler, PhD and

20 Paul Thomas, MD: Lyons-Weiler, J. and Thomas, P. (2020) Relative Incidence of Office Visits and
21 Cumulative Rates of Billed Diagnoses Along the Axis of Vaccination. Int. J. Environ. Res. Public
22 Health 2020, 17(22), 8674; https://doi.org/10.3390/ijerph17228674.
23      12. The Petitioners’ evidence demonstrates that severe and debilitating vaccine health injuries
24 are very common. And they far outweigh even the most outlandishly exaggerated hypothetical
25 projections of harm the ‘experts’ have claimed Americans would suffer without vaccines.4 The
26
   4
     See Petitioners’ Request for Judicial Notice, Appendix Two. Indeed, evidence shows that during
27 the first wave of polio in the USA in 1916 (long before a polio vaccine was available) there was
   only a 0.0386% chance of contracting polio in the USA, and only a 0.0086% risk of death from
28
   polio in the USA. In the next polio wave of 1952, three years before a vaccine was generally
                                                  -6-
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 8 of 72



 1 American population of entirely unexposed true scientific ‘controls’, i.e., the unvaccinated
 2 population (calculated at approximately 830,000 remaining in the USA at this time) are largely
 3 unaffected by most of the chronic health conditions suffered by Americans today. Consequently, the
 4 unvaccinated population has exponentially higher overall chances of survival than those who’ve
 5 been exposed to vaccination, regardless of the varying levels of exposure/s in the over 99% vaccine-
 6 exposed population. See: Garner Declaration, Exhibit A, Comparison Graphs, as well as Exhs. B &
 7 C, the supporting reports.
 8         13. The Control Group dataset provides profound proof that vaccine exposure is in fact the
 9 primary cause of this Nation’s current public health crisis.5 Petitioners’ evidence exponentially
10 exceeds the standards of proof relied upon by the FDA in drug approvals. This evidence also far
11 exceeds any known statistical standard of proof relied upon in any scientific field in the world

12 today, even far surpassing those relied upon by CERN, the world’s largest physics lab, which uses
13 the world’s highest statistical standards for proving the existence of hypothetical particles. For
14 example, Petitioners’ evidence demonstrates the p-value (probability or odds) that the excess health
15 conditions seen in the vaccinated population under the age of 18 are not due to vaccine exposure is
16 1 in
17 84,721,527,559,728,800,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,
18 000,000,000,000,000. And certainly the Petitioner’s statistical evidence, provided herein, far
19 exceeds the standards relied upon to obtain murder convictions in forensic criminal prosecutions

20 within our Federal courts.6 In the instance of the Control Group dataset, the statistical evidence
21
   available in the USA, there was only a 0.035% risk of contracting polio in the USA, and only a
22 0.0019% risk of dying from it in the USA. The polio case rate had already begun to plummet
   dramatically before the vaccines came into use. See Tucker, J (2020). No Lockdowns: The
23 Terrifying Polio Pandemic of 1949-52. American Institute for Economic Research.
   https://www.aier.org/article/no-lockdowns-the-terrifying-polio-pandemic-of-1949-52/
24
     5
25       See Garner Declaration, Exhibit B, Summary Report, page 8, items numbered 6 thru 9.

26   6
    See: Executive Office of The President’s Council of Advisors on Science and Technology (2016).
   REPORT TO THE PRESIDENT Forensic Science in Criminal Courts: Ensuring Scientific Validity
27 of Feature-Comparison Methods.
   https://obamawhitehouse.archives.gov/sites/default/files/microsites/ostp/PCAST/pcast_forensic_sci
28
   ence_report_final.pdf
                                                   -7-
                        VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
              Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 9 of 72



 1 relies upon already observed health outcomes, i.e., historical data, which is of far superior
 2 evidentiary value than any hypothetical projection models, let alone numerically unsubstantiated
 3 slogans.
 4       14. It is understood that chronic health conditions, i.e., ‘comorbidities’ particularly multiple
 5 conditions, reduce survival rates, and also increase vulnerability to, and risk of death from,
 6 infectious diseases.7
 7       15. The current state of vaccine-related public health policy is not based in science. Science
 8 requires the basic elements, such as true controls, and actual numbers. Scientifically valid numbers
 9 cannot be provided from an accounting system that is incorrect over 99% of the time. Flipping a
10 coin would produce a more reliable accounting of vaccine risks than the VAERS. The so-called
11 “vaccine science” the public is instructed to blindly trust, is now largely made up of a plethora of

12 outrageously false and subjective slogans which project the false impression vaccines are “safe”,
13 and this false claim is premised solely upon the equally false claim the frequency of vaccine injuries
14 are low, resulting in the “relatively safe” or “worth the risks” assumptions about vaccination.
15 However, such purportedly ‘expert’ slogan-opinions do not qualify as science. And they are of
16 precisely zero scientific value in determining a risk/benefit ratio, which requires a set of numbers
17 for an equation. This is something no agency of government has ever provided to the public with
18 regard to the risks of vaccination. Without knowing the price to be paid, there is no method by
19 which to determine if vaccination is “worth it”, either for any one individual, or for the collective

20 “herd”, i.e., public health.8 Vaccines are, and always have been, experimental. See Petitioners’
21 Request for Judicial Notice, Appendix Two.
22
23   7
     See CDC (2020). Weekly Updates by Select Demographic and Geographic Characteristics. NCHS.
   https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#Comorbidities (94% of claimed
24
   ‘covid-19’ deaths were in those with an average of 2.6 comorbidities each, some of which were
25 actually fresh bullet wounds. And yet, the CDC has refused to properly adjust their numbers to
   reflect the truth here. The fact the CDC owns vaccine patents and profits from their sales is directly
26 related to their failure to accurately report the true causes of death). See also Petitioners’ Request
   for Judicial Notice, Appendix Two.
27
   8
     See e.g., Wendy E. Parmet, Public Health and Constitutional Law: Recognizing the Relationship,
28
   10 J. Health Care L. & Pol'y 13 (2007). Available at:
                                                  -8-
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 10 of 72



 1      16. Unlike the evidence presented herein, the government has never counted the victims of
 2 vaccination, and therefore has nothing with which to support any claim vaccines are doing less
 3 harm than good. Therefore, no branch of government can show a compelling or competing interest
 4 to that of the Petitioners here. The decimation of the American population is not a public good.
 5 Pharma profits must now take a back seat to the public good, as the survival of our Nation now
 6 hangs in the balance. Actual science must now, finally, take center stage and become the basis upon
 7 which public health policy depends. Public health policy can no longer be based upon
 8 unsubstantiated slogans, no matter how many PhDs are attached to them. Strict scrutiny must apply
 9 to any government claims of public good through vaccination. For if it is not applied, our Nation
10 has no chance of survival based on current health trajectories.
11      17. Petitioners request this Court immediately free the American people from any form of

12 discrimination for refusing to participate in this mass, ongoing, human medical experiment. This is
13
   http://digitalcommons.law.umaryland.edu/jhclp/vol10/iss1/3 (“Epidemiology, however, also plays
14 an important role in constitutional law, especially in many doctrines and cases, some of which were
   discussed above, in which the state's purported attempt to protect public health is relevant to the
15 determination of the constitutionality of state action. Indeed, in such cases epidemiology and its
   sister sciences, such as biostatistics, are absolutely critical to understanding both what courts are
16 doing and the constitutionality of particular state actions…. Consider, for example, the Court's
17 analysis of Massachusetts's attempt to regulate cigar and smokeless tobacco advertising in Lorillard
   Tobacco Co. v. Reilly. Under the prevailing First Amendment commercial speech doctrine, the
18 constitutionality of the state's regulations depended upon the state being able to show, first, that it
   was advancing a substantial state interest, second, that the regulations directly advanced such an
19 interest, and third, that the regulations were no more extensive or burdensome than was necessary.
   As previously discussed, the Court has consistently accepted that public health is a valid and even
20
   important state function. But how could the Court know that the regulation of tobacco marketing to
21 minors was in fact related to protecting public health? Moreover, how could the Court know
   whether the regulations protected public health, either directly or at all, and in a manner no more
22 extensive than is necessary to achieve the state goal? To answer each of these questions, the Court
   had to review and assess epidemiological evidence." [emphasis added]) No governmental agency
23 has ever provided epidemiological evidence to support vaccine safety claims. The only evidence
   relevant to answering this particular question is a numerical accounting of the health outcomes
24
   between exposed and unexposed. Nothing short of this can answer the question: Are vaccines
25 producing more good than harm to public health? A million experts claiming safety without
   numbers cannot stand before one expert with numbers. History has shown us the power of
26 deference to authority via bloodletting as the misguided standard of care, tobacco science falsely
   claiming to be good for health, Vioxx science as bought and paid for by Pharma, and many recalled
27 vaccines. Deference to authority without numbers is unscientific. Control group science is
   scientific.
28
                                                 -9-
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 11 of 72



 1 particularly true when its potential value to the ‘advancement of medical knowledge’ is presently
 2 zero, given the fact the government has been wearing a blindfold to the number of its wounded and
 3 fallen, refusing to count even 1% of the immediately visible wounded and fallen. We would never
 4 allow our wounded and fallen on the battlefield such dishonor, but in the war on infectious disease
 5 the American Citizen is not counted for purple hearts in the name of the President. No branch of the
 6 government has ever once calculated the actual price being paid for this claimed vaccine
 7 ‘protection’. Apparently, when the cost is measured in human suffering and deaths, the government
 8 finds there is no reason to ever tally it up. Vaccines, the public is told, are simply “worth it”. And
 9 this mere slogan is the supposed “science” which the public is asked to forever trust without
10 question.
11       18. Confirmed by Petitioners’ Requests for Judicial Notice, there exists today a national

12 pandemic of immune-related chronic diseases, disabilities, and disorders in the United States of
13 America (“National Health Pandemic”). The relief requested herein is calculated to have an
14 immediate and direct impact on national security. Protecting the United States of America is the
15 President’s duty, and only he as President and Commander in Chief of the Armed Forces is able to
16 provide the relief requested herein which is specific to national security.
17       19. The conflicting and ever-shifting policies among myriad lower government bodies have
18 frustrated to futility scientific attempts to confirm and remedy the causes of the National Health
19 Pandemic. Further confirmation of the causes of the National Health Pandemic requires that the

20 President take immediate action to protect and survey ‘control groups’ necessary to the scientific
21 method as a matter of national security. Doing so while facing a strong headwind of unscientific
22 assumptions about control groups that vary in different jurisdictions, within a quagmire of ever-
23 changing legal coercion techniques based on those assumptions, is the challenge (hereinafter
24 “Predicament”).
25       20. President Trump is not the cause of the Predicament, but as President and Commander in
26 Chief of the Armed Forces he is the only one able to provide the national security remedy to solve
27 it.
28
                                                 - 10 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 12 of 72



 1       21. Like so many controversies in this country, this Predicament began with good intentions of
 2 protecting our country’s health. Now, in light of America’s National Health Pandemic, the President
 3 must take action in order to fulfill his duty to preserve, protect, and defend, the Constitution for the
 4 United States of America. An Executive Order, Presidential Proclamation, Presidential Directive,
 5 Presidential Determination, Presidential Memorandum or other action of his choosing (hereinafter
 6 “Order”) will fulfill the President’s duty to safeguard the health, safety and security of our nation.
 7 II.      NATIONAL SECURITY EMERGENCY: Four Judicially Noticeable Facts Prove The
 8          Unavoidably Unsafe Vaccine Predicament for Control Groups and the Nation
         22. This petition for declaratory and injunctive relief is justified by the impending involuntary
 9
     dissolution of the United States due to catastrophic national rates of immune-related chronic
10
     diseases, disabilities, and disorders. Without immediate alteration of America’s self-evident
11
     trajectory, our National structure will ultimately collapse under the weight of disabilities, loss of
12
     workforce, healthcare costs, plummeting fertility, and the like. Faced with this National Health
13
     Pandemic never before seen in the Nation’s history, Petitioners respectfully petition the Court for an
14
     exercise of the Court’s fundamental power under Article III of the Constitution for the United States
15
     of America, to act as an intermediary between the President of the United States of America and the
16
     people of the United States of America as follows:
17
                    A. Declaring a national health emergency
18
                    B. Authorizing a national health survey of a control group of unvaccinated
19
                        individuals
20
                    C. Upholding Constitutional protections for individuals exercising the right of
21
                        informed consent in medical decision making
22
         23. Vaccines are unavoidably unsafe. See, Code of Federal Regulations, Restatement of Torts,
23
     (Second) 402A (k) ("Unavoidably Unsafe"). The United States Supreme Court has opined on this
24
     classification in Bruesewitz v. Wyeth LLC, 562 U.S. 223, 234, 251 (2011). An unavoidably unsafe
25
     product is defined by a hodge-podge of criteria and a few examples, such as the Pasteur rabies
26
     vaccine and experimental pharmaceuticals…. the injury or death resulted from side effects that were
27
     unavoidable even though the vaccine was properly prepared and was accompanied by proper
28
                                                 - 11 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 13 of 72



 1 directions and warnings”). The correct synonym for "unsafe" is dangerous. But the law itself is
 2 unable to answer the question: ‘How dangerous numerically?’ In this case, Petitioners respectfully
 3 request actual verified numbers from Respondent.
 4      24. Four judicially noticeable facts define this case, which are the subject of Petitioners’
 5 Requests for Judicial Notice relying exclusively on published scientific consensus documents
 6 comprised of top medical journals and dictionaries, the official authoritative records of American
 7 public health agencies, and the public records (e.g., census data, national health data) relied upon by
 8 those public health agencies in setting public health policy:
 9                 A. National Health Pandemic: The United States of America is suffering a
10                     pandemic of chronic diseases, disabilities, and disorders that are the result of
11                     injured and dysfunctional immune systems. Petitioners hereby refer to their

12                     Request for Judicial Notice Appendix One (“PRJN1”).
13                 B. Immunity Altered: Vaccines are designed to cause, and do cause, permanent
14                     alterations to the immune system. Petitioners hereby refer to their Request for
15                     Judicial Notice Appendices One and Two.
16                 C. Numerically Undefined: The United States government has never
17                     publicly evaluated vaccines numerically for long-term or cumulative health risks,
18                     in comparison to a large group of fully unvaccinated individuals. Petitioners
19                     hereby refer to their Request for Judicial Notice Appendix Two (“PRJN2”).

20                 D. Ongoing Injuries & Endangered Population. Approximately 99% or more of
21                     the American population has received one or more vaccinations. Less than 1% of
22                     Americans remain entirely unexposed. Petitioners hereby refer to PRJN2.
23      25. These four judicially noticeable facts lead objective scientists and physicians to conclude
24 that further scientific survey is necessary to further confirm the extent to which vaccines, which are
25 designed to alter the immune system, are responsible for our Nation’s current pandemic of immune
26 system related illnesses.
27      26. For the entire duration of American history, no scientist or institution had ever before
28 published large-scale mathematical data comparing the overall health of the vaccinated compared to
                                                - 12 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
              Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 14 of 72



 1 the unvaccinated. See PRJN2. But Petitioners' nationwide (48 states) dataset and study, (The
 2 Control Group) reliably provides the requisite numerical evidence, and is fully corroborated by
 3 small to medium scale studies which consistently reveal the unvaccinated are exponentially
 4 healthier than the vaccinated. See Expert Declarations In Support of Petitioners’ Motion for
 5 Preliminary Injunction.
 6       27. The scientific method is necessary to further evaluate the impact vaccines are having on the
 7 overall health of Americans. For the entire duration of American history, no institution has ever
 8 published conclusive mathematical data proving the long-term cumulative health effects of vaccines
 9 recommend by the United States government. See PRJN2. Consequently, it is mathematically
10 impossible for any public health official in America to specify reliable risk/benefit ratios in deciding
11 whether or not this class of pharmaceutical product is, in the aggregate, helping or damaging public

12 health. In other words, how can vaccine mandates be narrowly tailored to achieve a compelling
13 government interest if the public health officials cannot even demonstrate whether their mandated
14 cure is worse than the disease?
15       28. The scientific method requires true controls in product safety inquiry. The scientific method
16 is one wherein inquiry regards itself as fallible and purposely tests itself and criticizes, corrects, and
17 improves itself. See PRJN2.
18       29. With methodology independently validated by a survey expert, Petitioners’ Nationwide
19 2019/2020 consumer product pilot survey produced an exceptional sample-rate across 95% of

20 American states for this small population of interest, i.e., entirely unvaccinated, recording the
21 medical diagnoses of 1,482 unvaccinated Americans, which through accepted standard statistical
22 models, is evidenced as an extremely accurate representation of the health of all entirely
23 unvaccinated Americans living in the USA during the survey period. The results tabulated are far
24 more than statistically reliable and significant and they evidence that the fully unvaccinated (as a
25 population cohort in America) are exponentially healthier than national published health statistics
26 for the 99.74% vaccine-exposed American population. Therefore Petitioners respectfully submit
27 that it is scientifically justified to verify, qualify, or disprove Petitioners’ extraordinary initial pilot
28 survey results by conducting an even larger scale definitive national survey.
                                                  - 13 -
                        VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
              Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 15 of 72



 1        30. In further support of Petitioners’ prima facie showing that vaccination is far more than just a
 2 likely suspect in the National Health Pandemic, Petitioners’ will refer to their Requests for Judicial
 3 Notice of authoritative scientific study evidence of unvaccinated populations consistent with
 4 Petitioners’ initial pilot survey results, such as the Mogensen study by Dr. Peter Aaby that
 5 emphasizes the need for further and authoritative survey and study:
 6           This Mogensen Study in 2017 followed over 1,000 children, comparing an
 7           unvaccinated control group to a second group that received polio and DTP
             vaccines. With a 95% confidence interval, the study results showed mortality was
 8           five times higher for vaccinated children than for unvaccinated children. See
             PRJN1. Dr. Peter Aaby et al., “All currently available evidence suggests that DTP
 9           vaccine may kill more children from other causes than it saves from diphtheria,
             tetanus or pertussis.” Mogensen, S.W., et al., The Introduction of Diphtheria-
10
             Tetanus-Pertussis and Oral Polio Vaccine Among Young Infants in an Urban
11           African Community: A Natural Experiment, EBioMedicine (2017),
             http://dx.doi.org/10.1016/j.ebiom.2017.01.041
12
13        31. As control group members, Petitioners have reviewed scientific papers such as the

14 Mogensen study, which has contributed in various measures to their known and admitted potential
15 ‘bias’ that naturally acquired immunity to infectious disease is biologically superior to vaccine-
16 induced antibody production whereby antibodies provide pharmacological evidence of immunity.
17 Therefore to reduce the impact of such potential bias in this case, Petitioners have structured this
18 Petition and request for relief around the four judicially noticeable facts above in para. 24, which
19 are based entirely upon published scientific consensus documents that are 100% independent of

20 Petitioners’ potential bias, as the documents were prepared wholly independently of Petitioners and
21 are sources relied upon and cited by federal public health authorities, including the United States
22 Centers for Disease Control (CDC). Additionally, the Petitioners’ evidence showing the health of
23 the entirely unvaccinated controls and the like, are matters of fact to be determined by a jury.
24 III.      Imminent National Security Threat: Unavoidably Unsafe Vaccination With Liability
             Upon The Federal Government Creates A National Security Issue of Bankruptcy
25
26        32. Without a suspension of the National Childhood Vaccine Injury Act of 1986 (NCVIA),
27 which shifted civil liability for injuries caused by vaccines from pharmaceutical companies to the
28 Federal government who recommends vaccines, the Federal government is at serious risk of
                                                  - 14 -
                        VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 16 of 72



 1 bankruptcy. See e.g., 42 USCS § 300aa-22 (“No vaccine manufacturer shall be liable in a civil
 2 action for damages arising from a vaccine-related injury or death associated with the administration
 3 of a vaccine after the effective date of this part [effective Oct. 1, 1988] if the injury or death resulted
 4 from side effects that were unavoidable even though the vaccine was properly prepared and was
 5 accompanied by proper directions and warnings.”); 42 USCS § 300aa et seq., codifying the scheme
 6 for the Federal government to be responsible for paying compensation to vaccine injury victims.
 7 States also have various laws providing legal immunity to pharmaceutical companies causing
 8 vaccine injury, but States have retained their sovereign immunity and are therefore not carrying the
 9 same risk as the Federal government. In the words of the late Justice Antonin Scalia in the opinion
10 of Bruesewitz v. Wyeth:
11          “Design defects, in contrast, do not merit a single mention in the NCVIA or the
12          FDA's regulations. Indeed, the FDA has never even spelled out in regulations the
            criteria it uses to decide whether a vaccine is safe and effective for its intended
13          use. And the decision is surely not an easy one. Drug manufacturers often could
            trade a little less efficacy for a little more safety, but the safest design is not
14          always the best one. Striking the right balance between safety and efficacy is
            especially difficult with respect to vaccines, which affect public as well as
15
            individual health. Yet the Act, which in every other respect micromanages
16          manufacturers, is silent on how to evaluate competing designs. Are manufacturers
            liable only for failing to employ an alternative design that the FDA has approved
17          for distribution (an approval it takes years to obtain )? Or does it suffice that a
            vaccine design has been approved in other countries? Or could there be liability
18          for failure to use a design that exists only in a lab? Neither the Act nor the FDA
            regulations provide an answer, leaving the universe of alternative designs to be
19
            limited only by an expert's imagination.”
20
            Bruesewitz v. Wyeth LLC, 562 U.S. 223, 237-38 (2011)
21
        33. Given the extensive harm which the Petitioners’ evidence shows is caused by mass
22
     vaccination programs in the USA, and if the Petitioners’ requested nationwide survey only further
23
     confirms this evidence, the potential liability to the federal government under the NCVIA may rise
24
     into tens of trillions of dollars, further emphasizing the national security nature of the Predicament
25
     and this case. It is a political question and therefore not the subject of this action whether a national
26
     security solution may include the restoration of sovereign immunity to protect the continuity of the
27
     United States government. It is also a political question and therefore not the subject of this action
28
                                                 - 15 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 17 of 72



 1 whether the President may exercise his discretion under Article 2, Section 3 to recommend
 2 appropriate measures to Congress in relation to the NCVIA, such as an ex post facto law
 3 withdrawing civil liability immunity for vaccine manufacturers in order to remove obstacles to
 4 compensation for vaccine injury victims, including statutory limitations tolling for victims who
 5 have not yet reached the age of 18 years. This portion of the predicament can be described as a
 6 storm about to hit our shores. If the American people are freed to assert their rights as against the
 7 actual culprit, this storm can be guided to the proper shores.
 8       34. The suspension of laws which are currently protecting those who conduct medical
 9 experimentation without informed consent are obviously within the powers of the executive branch
10 during a National Emergency. It is within the President’s discretion to suspend the enforcement of
11 laws which imminently threaten to decimate the American population, and which imminently

12 threaten to take the entire Nation down as a consequence.
13       35. Vaccine supply chains are fundamentally global in character, and are especially dependent
14 upon Communist China, also presenting complex webs of national security concerns. Petitioners
15 refer to their Request for Judicial Notice Appendix Three (“PRJN3”).
16 IV.      PARTIES
17                  Petitioners
18       36. Petitioner Joy Garner (“Joy Garner”) is a scientifically-minded patriotic American from a
19 United States of America military family. She is a technology inventor and patent-holder. Joy

20 Garner is domiciled in Roseville, California, which is located in Placer County, CA.
21       37. Joy Garner founded and operates The Control Group (“TCG”), a not-for-profit organization
22 that surveys unvaccinated individuals for the purpose of numerically quantifying their already
23 professionally-diagnosed medical and other conditions. On American Independence Day, July 4,
24 2020, TCG completed its tabulation of the results to date from its nationwide pilot survey of 1,482
25 completely unvaccinated Americans (“TCG American Survey”) across 48 American states, of all
26 ages, which survey results were independently validated by a survey expert. Due to the small size of
27 the population of interest, the sample rate for this study already far exceeds those of typical
28 nationwide health surveys conducted, and relied upon, by our government health agencies.
                                                - 16 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 18 of 72



 1      38. This dataset produced a 99% confidence in an interval with less than 0.04% variance for
 2 accuracy. The cohort comparisons between the health outcomes in the 99% vaccine-exposed
 3 American population and these unvaccinated controls exposed that there is higher than a 1 in 84
 4 Sexvigintillion (82 decimals) odds against the innocence of vaccines as the cause for the excess
 5 health injuries observed in the vaccine-exposed population. Further, the survey expert compared
 6 TCG American Survey results to the national health data that is the subject of Petitioners’ Requests
 7 for Judicial Notice. The survey expert found vaccine exposure to be the most likely culprit in the
 8 National Health Pandemic. The survey expert has recommended further study in the form a
 9 nationwide health survey of unvaccinated Americans for further confirmation and to properly
10 inform public health policy in America, as it relates to vaccination.
11      39. Petitioner Joy Garner presents reliable evidence herein showing that the risks of vaccination

12 far exceed any claimed benefits as it relates to both public health concerns, and within the context
13 of what any individual would consider a reasonable risk/benefit evaluation. Petitioner Joy Garner
14 pleads for relief, in that she, her family, and her fellow Americans should now be freed from all
15 forms of discrimination within the USA as a consequence of their choice not to submit to a 60%
16 risk of immune-mediated chronic illnesses, and/or debilitating and deadly conditions into adulthood,
17 due to vaccine exposure.
18      40. Petitioner Joy Elisse Garner (“Elisse Garner”) and Petitioner Evan Glasco (“Evan Glasco”)
19 are scientifically-minded patriotic Americans from United States of America military families.

20 Elisse Garner and Evan Glasco are domiciled in Grass Valley, California, which is located in
21 Nevada County. Elisse Garner is the mother of her minor children J.S. and F.G. (collectively
22 “Elisse’s children”), who are participants in the TCG American Survey. Evan Glasco is the father
23 of F.G. Joy Garner is the grandmother of Elisse’s children. Joy Garner routinely assists with caring
24 for Elisse’s children while Elisse Garner and Evan Glasco work and attend appointments. Joy
25 Garner is also the backup legal guardian designated for Elisse’s children if needed.
26                 A. Healthy. J.S. and F.G. are completely and extraordinarily healthy. Both children
27                     are supported by their primary care physician (a licensed California medical
28                     doctor) who not only supports the family’s health choices, but champions those
                                                - 17 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 19 of 72



 1           choices for the well-being of the children. J.S. and F.G. consistently meet good
 2           fitness marks for height, weight, and strength. Everyone in the Glasco family is
 3           very hygienic.
 4        B. Uncorrupted. J.S. was born in a hospital and received a Vitamin K shot but no
 5           vaccinations. J.S. had adverse reactions to the Vitamin K shot, but has since
 6           recovered via natural healing. F.G. is a toddler who was born via natural birthing
 7           methods and received no medical interventions (i.e., no Vitamin K shot or
 8           vaccinations). Both children have never had any pharmaceutical drugs or
 9           biologics of any kind whatsoever (save for J.S.’s one Vitamin K shot referenced
10           above). Rather, the Glasco family choose natural remedies rather than
11           pharmaceutical drugs.

12        C. All American Athlete. J.S. is an exceptional athlete, especially in dance and
13           gymnastics where she has won multiple awards.
14        D. Intelligent. J.S. is an accomplished student and has been selected to help tutor
15           other students due to her academic excellence. Note that many of J.S.’s
16           accomplishments were obtained before California eliminated non-medical
17           vaccine exemptions. F.G.’s strong mental acumen is already prominent even at
18           his young age.
19        E. Personality. J.S. is ethical and honest. She is very confident, sociable, and

20           articulate. She is clever and has a great sense of humor. She has a good
21           reputation among parents and children in the community for these character
22           qualities.
23        F. Community. The Glasco Family lives in a neighborhood with a community
24           park. J.S. and F.G. enjoy regularly play with the neighborhood children.
25        G. Christian. The Glasco family is Christian and Jewish. They pray to God together
26           regularly. Elisse attended private Baptist school, and her faith in Jesus Christ is
27           absolutely central and essential to her spiritual and moral foundation. Elisse and
28           Evan are religiously opposed to vaccines manufactured using aborted fetal cells.
                                      - 18 -
            VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 20 of 72



 1        H. Rights. Evan Glasco and Elisse Garner wish to exercise their panoply of
 2           Constitutional rights including fundamental Freedom of Religion and Due
 3           Process, especially to parent and raise their own child free from religious
 4           discrimination by the State. However, California’s Health and Safety Code,
 5           Section 120325, et seq. (a mandatory vaccination law for schoolchildren) denies
 6           this right by prohibiting J.S. and F.G. from attending any public or private school
 7           in the State of California unless they first receive a myriad of pharmaceutical
 8           injections that would (1) eradicate the Glasco Family’s religious beliefs that, for
 9           example, vaccines should not be manufactured utilizing cell lines from aborted
10           human babies, and (2) categorically exclude J.S. and F.G. from participation in
11           scientific control group survey/study of unvaccinated children. Children with

12           religious opposition to vaccination are segregated in California schools, because
13           they are required to be homeschooled. The Glasco family is strong and
14           determined, but segregation has caused the Glasco family to experience sorrow
15           that J.S. has been separated from her friends at school. J.S. would very much
16           like the opportunity to attend school. The Glasco Family intends for J.S. and
17           F.G. to continue to homeschool for the duration of this proceeding, thereby
18           empowering the Executive to desegregate.
19        I. 13th Amendment: Elisse Garner and Evan Glasco are aware that the results of

20           the Control Group study evidence massively increased risks for serious and
21           deadly health conditions associated with vaccination. Because Elisse personally
22           witnessed the TCG survey and study process, and also helped her mother Joy
23           Garner in conducting the study, she is keenly aware that it does reflect the
24           genuine truth of the matter, i.e., that vaccine exposure dramatically increases her
25           own family’s risks of health problems and injuries. Elisse is aware that, into
26           adulthood, these risks include a 60% risk of chronic disease, including a 48%
27           chance of heart disease, a 10% risk of diabetes, and many others, as well as the
28           risks of severe physical and mental debilitation, and even the risk of death shortly
                                      - 19 -
            VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 21 of 72



 1                     after injection. To the extent that vaccines have not otherwise been studied for
 2                     their long-term and cumulative effects, Elisse Garner and Evan Glasco fully
 3                     understand that vaccines are in fact experimental at this time in the USA.
 4                     Because their children are currently healthy and not in need of any “therapeutic”
 5                     medical interventions, they know that the “therapeutic privilege” and/or other
 6                     codified consent waivers applied to medical experimentation without informed
 7                     consent (where vaccine approvals are given in the USA) cannot lawfully be
 8                     applied to them, or their children. This couple specifically refuses to consent to
 9                     their children, or themselves, serving as experimental medical subjects. Solely
10                     because they refuse to submit themselves or their children to serve as subjects in
11                     medical experiments that carry obscenely high risks of health injury, they suffer

12                     discrimination, denying their children access to both public and private
13                     education, as well as the denial of access to certain professions for themselves,
14                     not only within the state of California, but in many of the most populated
15                     American states they might wish to move to in the future. Further, because this
16                     particular experiment (coerced mass vaccination) is conducted without the
17                     government having conducting an accurate accounting of its victims, i.e., no
18                     meaningful examination of the results, the petitioners assert there is no
19                     advancement of medical knowledge possible with which to justify its

20                     continuation, let alone any coercive demands that they or their children
21                     participate in it.
22      41. Petitioner Michael Harris (“Michael Harris”) and Petitioner Nicole Harris (“Nicole Harris”)
23 are scientifically-minded patriotic Americans. Michael Harris is a United States Air Force veteran
24 pilot with an electrical engineering degree. Michael Harris and Nicole Harris are the parents of
25 S.H., a minor child and participant in the TCG American Survey. The Harris family is domiciled in
26 Carlsbad, California, which is located in San Diego County. The Harris family are Christians, and
27 their son S.H. has the following qualities that make him a top student and an excellent candidate to
28 participate in scientific surveys and studies of unvaccinated individuals:
                                                - 20 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 22 of 72



 1        A. Healthy. S.H. is completely and extraordinarily healthy. He is supported by his
 2           primary care physician (a licensed California medical doctor) who not only
 3           supports the family’s health choices for S.H., but champions those choices for his
 4           well-being. S.H. consistently meets good fitness marks for height, weight, and
 5           strength. Everyone in the Harris family is very hygienic (i.e., organic soaps and
 6           detergents, special water filter for washing).
 7        B. Uncorrupted. S.H. was born via natural birthing methods (water birth) and
 8           received no medical interventions (i.e., no Vitamin K shot). S.H. has never had
 9           any pharmaceutical drugs or biologics of any kind whatsoever. Rather, the types
10           of natural remedies one would find from time-to-time in the Harris family home
11           are organic Vitamin C and elderberry purchased at the local health food market.

12           S.H. is completely unvaccinated.
13        C. All American Athlete. S.H. is an exceptional athlete, especially in baseball
14           where he has twice earned the award for Most Valuable Player on his travelling
15           team where he is a pitcher. S.H. is a team player as his coaches report that he
16           helps raise the attitudes of his other teammates to do their best as well.
17        D. Intelligent. S.H. is an honors student (e.g., S.H. was classified by testers as
18           gifted in 2nd grade, he passed the 400 club in math in 3rd grade before any other
19           student, he has received multiple Dean’s list principal awards, he routinely

20           receives top scores on advanced tests; as a fourth grader he is already reading at
21           approximately the 7th grade level; he is especially engaged and vibrant in
22           building and engineering tasks). Note that many of these accomplishments were
23           obtained before California eliminated non-medical vaccine exemptions.
24        E. Personality. S.H. is friendly, kind, personable, and honest. He has a good
25           reputation among parents and children in the community for these character
26           qualities.
27        F. Community. The Harris Family lives in a neighborhood with an elementary and
28           middle school (~.1 mile away) where there is a neighborhood park (green
                                      - 21 -
            VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 23 of 72



 1           common area). S.H. regularly plays with the neighborhood children, where it is
 2           common for games and scrimmages to be played at the neighborhood school and
 3           park. S.H. also enjoys after school programs at local schools and churches, such
 4           as art, Ahwanas bible study, and bible vacation school.
 5        G. Christian. The Harris family is Christian. They pray to God together before
 6           dinner, to give thanks for God’s blessings. They routinely attend Christian
 7           community functions and maintain Christian friendships. Michael’s dad was a
 8           deacon in the Baptist church. Nicole attended Bethel Christian college. Faith in
 9           Jesus Christ is absolutely central and essential to the Harris family. They are all
10           devoted Christians. On the basis of religion, Nicole has carried signs at the State
11           capitol expressing her opposition to abortion, and Michael has also posted on

12           social media regarding his Christian opposition to products manufactured using
13           aborted fetal cells. S.H. in particular has read about vaccines and genetically
14           modified organisms (GMOs) and has vocalized that genetics is God’s province
15           rather than man’s to tinker away with. S.H. is informed that certain vaccines
16           (according to the product insert) were manufactured utilizing cell lines from
17           aborted human babies. The Harris family is religiously opposed to vaccination
18           for the following reasons, in their own words:
19        “For religious reasons we are strongly opposed to vaccination. For
20        example, the manufacturing of several vaccines required by California for
          school admission has involved aborted fetal cell lines. Our family is
21        religiously opposed to abortion.

22        “And we are concerned about the ingredients in all vaccines, including
          how species and toxins are mixed together for injection into God’s
23
          creation, the human body. The bible instructs us to treat our bodies as
24        clean vessels. Each body is a temple for the Holy Spirit, and our
          fellowship as followers of Christ is deeply meaningful. See e.g., 1 John
25        2:27; 1 Corinthians 6:19; Deuteronomy 14:21; Genesis 9:4.

26        “The bible further confirms that when our religious faith and conviction
          contradict human rules, we must obey God first. See e.g., Daniel 3:13;
27
          Gospel of Mark 12:17.”
28
                                      - 22 -
            VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 24 of 72



 1                 H. Rights. Michael and Nicole Harris wish to exercise their panoply of
 2                     Constitutional rights including fundamental Freedom of Religion and Due
 3                     Process, especially to parent and raise their own child free from religious
 4                     discrimination by the State. However, California’s Health and Safety Code,
 5                     Section 120325, et seq. (a mandatory vaccination law for schoolchildren) denies
 6                     this right by prohibiting S.H. from attending any public or private school in the
 7                     State of California unless S.H. first receives a myriad of pharmaceutical
 8                     injections that would (1) eradicate the Harris Family’s religious beliefs that, for
 9                     example, vaccines should not be manufactured utilizing cell lines from aborted
10                     human babies, and (2) categorically exclude S.H. from participation in scientific
11                     control group survey/study of unvaccinated children. In late 2019 after the

12                     passage of the most current amendment to California’s mandatory vaccine law,
13                     California Senator John Moorlach requested an oral opinion from California
14                     legislative counsel on the scope and penalties of the mandatory vaccine law in
15                     California. Via Senator Moorlach’s Chief of Staff, the Harris family was advised
16                     of Legislative Counsel’s oral opinion that if a private school were to accept a
17                     religious exemption to vaccination, then the State may be able to obtain a ‘writ of
18                     mandate’ to compel compliance with the State law. Children with religious
19                     opposition to vaccination are segregated in California schools, because they are

20                     required to be homeschooled. The Harris family is strong and determined, but
21                     segregation has caused the Harris family to experience sadness that S.H. has been
22                     separated from his friends at school. S.H. would very much like the opportunity
23                     to attend school. The Harris Family intends for S.H. to continue to homeschool
24                     for the duration of this proceeding, thereby empowering the Executive to
25                     desegregate.
26      42. Petitioner Traci Music (“Traci Music”) is the parent of K.M., a minor child. Traci’s
27 husband, the father of K.M., is an officer in the United States military. The Music family is
28 domiciled in Alabama, but may be transferred to another US State during the pendency of this
                                                - 23 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 25 of 72



 1 proceeding. Tracy Music has two other minor children J.S. and S.S. K.M. and J.S. are both
 2 unvaccinated participants in the TCG American Survey; however, their survey forms were
 3 submitted after the survey cutoff date for the original data analysis. S.S. is ineligible to participate in
 4 the TCG American Survey because she was vaccinated multiple times at an early age. S.S. suffered
 5 multiple injuries as a result of vaccination, including legal blindness in her left eye, and partial
 6 deafness. J.S. has the following qualities that make him an excellent candidate to participate in
 7 scientific surveys and studies of unvaccinated individuals:
 8              A. Healthy. J.S. is very healthy and has never been diagnosed with any health issues,
 9                  save for a minor and temporary rash that cleared up almost immediately. He has a
10                  primary care physician who supports the Music Family’s health choices. J.S.
11                  consistently meets good fitness marks for height, weight, and strength. Everyone in

12                  the Music family is very hygienic.
13              B. Uncorrupted. J.S. was born in a hospital setting and received no medical
14                  interventions (i.e., no Vitamin K shot). J.S. has never had any pharmaceutical drugs
15                  or biologics of any kind whatsoever, with the exception of one round of antibiotics at
16                  a young age. The Music Family strongly prefers natural remedies.
17              C. Athletics. J.S. is an excellent athlete (basketball, baseball, soccer, football,
18                  wrestling) who has won multiple awards.
19              D. Intelligent. J.S. is a good student who has excelled in academic achievement tests

20                  (especially mathematics).
21              E. Personality. J.S. is outgoing, sociable, confident, likeable, and honest. He has a
22                  good reputation among parents and children in the community for these character
23                  qualities.
24              F. Community. J.S. likes to travel around the neighborhood and meet with friends,
25                  including going to local parks.
26              G. Religion. Traci Music had an orthodox Jewish upbringing. She has routinely
27                  asserted religious exemption to vaccination for her children on the basis of her
28                  beliefs (in her own words), “the body is a temple” and “let go, and let God”. Traci
                                                 - 24 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 26 of 72



 1        trusts God to provide health and healing, rather than trusting pharmaceutical
 2        companies to play god with her children’s health. Traci has a religious objection to
 3        the use of aborted fetal cell lines in vaccine manufacturing. In her own words, the
 4        vaccine is “contaminated” by its reliance on abortion for manufacturing.
 5     H. Rights. The Music Family wish to exercise Constitutional rights to fundamental
 6        Freedom of Religion and Due Process, including especially to parent and raise their
 7        own children free from religious discrimination by the States. However, given the
 8        Music family’s active military status requiring Traci’s husband to immediately
 9        transfer the family residence periodically among several US States, the Music
10        Family remains in a constant state of uncertainty whether they will find themselves
11        unexpectedly and unpredictably in a State that does not respect their Constitutional

12        rights to religious exemption to vaccination at any particular moment in time.
13     I. Homeschool. The Music family currently homeschools but would like the
14        opportunity for all of their children to attend school. The Music Family intends for
15        their children to continue to homeschool for the duration of this proceeding, thereby
16        empowering the Executive to desegregate.
17     J. Extreme pressure to vaccinate. When Traci Music’s daughter S.S. was
18        approximately 1-year old, Traci Music suffered extreme pressure by their
19        pediatrician to vaccinate S.S. with multiple vaccines at once. For example, the

20        pediatrician falsely claimed that he had personally observed hundreds of child deaths
21        caused by measles, and the pediatrician threatened to contact Arizona Child
22        Protective Services to take away Traci Music’s children if she did not comply with
23        the pediatrician’s dictates to vaccinate. As a young mother, Traci Music did not
24        know her legal rights and felt coerced by the authority figure (pediatrician) to
25        vaccinate. As a result, S.S. received multiple vaccines, including for example MMR
26        and DTaP, resulting in the aforementioned permanent vaccine injuries to S.S.
27     K. Traumatic Discrimination. Approximately 3-years ago while stationed at Fort
28        Bragg, North Carolina, Traci Music was the subject of an anonymous complaint to
                                       - 25 -
             VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 27 of 72



 1                  North Carolina Child Protective Services (CPS) where the sole and exclusive basis
 2                  of the anonymous complaint was that Traci Music was homeschooling and did not
 3                  vaccinate her children. CPS showed up unexpectedly at Traci’s home while she was
 4                  alone (her husband was stationed overseas for military service). Traci was naturally
 5                  frightened as CPS demanded to enter the house and for the children to remove
 6                  articles of their clothing so CPS could physically examine the children. At the
 7                  conclusion of this traumatic experience for both Traci Music and her children, Traci
 8                  Music was informed by CPS that it was actually not an offense for her to
 9                  homeschool the children, nor was it an offense for the children to remain
10                  unvaccinated, but that CPS was simply “doing its job” because “we have to
11                  investigate all complaints”.

12              L. Candidate. K.M. is an unvaccinated baby who was born at home (home birth). Like
13                  his brother, K.M. is also an excellent candidate to participate in scientific surveys
14                  and studies of unvaccinated individuals.
15                  Respondent
16      43. Respondent Donald J. Trump (“President Trump”) is the President of the United States of
17 America and therefore Commander in Chief of the Armed Forces. He is named here exclusively in
18 his official capacity. In that capacity, he alone has the national security authority to issue all of the
19 relief requested in this action, to issue an Order, without limiting his ability to determine in good

20 faith how he might comply, to:
21                  A. Declare as a matter of national security a National Health Emergency (hereinafter
22                      “Emergency”);
23                  B. Order a suspension (hereinafter “Suspension”) for up to two years of all vaccine
24                      mandates and coercions (hereinafter “Vaccine Mandates”) throughout the United
25                      States of America; and
26                  C. Order a targeted National Health Survey of a very large group of unvaccinated
27                      Americans to compare the health of such unvaccinated individuals to national
28                      health data on the American population (hereinafter “Survey”).
                                                 - 26 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 28 of 72



 1                  National Security Request For Constitutional Relief
 2      44. This requested Order for national security purposes is necessary to uphold protections
 3 guaranteed in the Constitution for the United States of America afforded to individuals exercising
 4 their Constitutional right to remain unvaccinated, not the least of which, is the right to life, liberty,
 5 and the pursuit of happiness. Petitioners assert that the government’s promise of a vaccine-exposed
 6 future that carries a 60% chance of chronic health conditions, most of which prove ultimately
 7 deadly, is a theft of their right to pursue happiness. Petitioners therefore ask the Court for a
 8 Judgment in Petitioners’ favor that Declaratory and Injunctive Relief is necessary since President
 9 Trump has not yet fulfilled his duties required by the Constitution for the United States of America
10 and his Oath of Office to faithfully execute the laws of the United States of America (as herein
11 alleged).

12      45. President Trump inherited innumerable policies from previous administrations
13 (“Predecessors”), including vaccination policies. President Trump has not been afforded the
14 opportunity to objectively analyze the Nation’s vaccination policies due to the judicially noticeable
15 fact number three stated above in paragraph 24c:
16               “Numerically Undefined. “The United States government has never publicly evaluated
17               vaccines numerically for long-term or cumulative health risks, in comparison to a large
18               group of fully unvaccinated individuals.”
19      46. On February 18, 2017, within 30 days of taking Office, President Trump tweeted, “I

20 inherited a MESS and am in the process of fixing it.” Nearly two years later he tweeted he was still,
21 “cleaning up the mess [he] inherited.” The Predicament is part of the mess Respondent inherited.
22      47. President Trump has not had, nor taken, the time to assess and address long-term,
23 cumulative health damages of vaccines on Americans. No government survey has been taken and
24 no study has been conducted on the health of a very large number of unvaccinated Americans. This
25 scientific vacuum amounts to nothing short of an ongoing human medical experiment that has no
26 chance of advancing medical knowledge concerning the risks of vaccination, and accompanying
27 long-term effects on public health.
28
                                                 - 27 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 29 of 72



 1      48. Of all President Trump’s accomplishments, addressing the National Health Pandemic and
 2 reviewing policy regarding vaccines has not yet been one of them. President Trump inherited the
 3 Predicament, and has not yet ordered a Suspension and a Survey to address it, such as by comparing
 4 the “unavoidable injury and death” associated with the administration of a vaccine and conducting a
 5 scientific risk to benefit ratio evaluation.
 6      49. Even though President Trump’s Predecessors did not remedy the Predicament, the duty now
 7 falls upon President Trump to issue an Order to save the country. For example, President Trump
 8 has executive discretion:
 9                  A. To select the manner of enforcing the Constitution for the United States of
10                      America, including enforcing federal civil rights protections for unvaccinated
11                      individuals who have been segregated out of the military, schools, and

12                      workplaces.
13                  B. To proactively desegregate the military, as well as schools and workplaces
14                      receiving Federal funding or Federal contracts.
15                  C. To declare that separate is not equal when the vaccinated and unvaccinated are
16                      forcibly separated in American society.
17                  D. To declare that for the surveying of unvaccinated individuals to be conducted
18                      scientifically and without fear of retribution, an unvaccinated control group must
19                      remain intact and remain free from discrimination with respect to their military

20                      service, education, livelihood, travel, and religious freedom.
21      50. The four judicially noticeable facts in paragraph 24 above prove that the very survival of this
22 Nation is in jeopardy if President Trump declines to exercise his discretion to the best of his ability,
23 and therefore, Petitioners request relief under the President’s nondiscretionary duty to ensure the
24 survival of the Nation. The context of such nondiscretionary duty is qualified by Article II, section
25 8, of the Constitution for the United States of America: “I do solemnly swear (or affirm) that I will
26 faithfully execute the Office of President of the United States, and will to the best of my Ability,
27 preserve, protect and defend the Constitution for the United States."
28
                                                 - 28 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 30 of 72



 1      51. Petitioners are intentionally requesting relief of a fundamental constitutional nature, and
 2 exclusively requesting that relief from President Trump as President of the United States of
 3 America and as Commander in Chief of the Armed Forces. Petitioners are intentionally not
 4 requesting relief from any agencies beneath President Trump, nor are any agencies beneath
 5 President Trump able to provide the fundamental relief requested due to the national security
 6 emergency proven by the four judicially noticeable facts. Petitioners request no statutory relief or
 7 regulatory relief whatsoever, and indeed to even attempt to petition for same would fruitlessly
 8 splinter the case and make the requested relief impossible, as conflicting court orders could be
 9 issued in differing jurisdictions among a patchwork of ever-evolving statutes, rules, and regulations
10 that both perpetuate and conceal the National Health Pandemic. The root, branches, leaves, and fruit
11 of this case are entirely constitutional.

12      52. Petitioners specifically do not seek relief from agencies such as Health and Human Services,
13 Food and Drug Administration, Centers for Disease Control, etc. (hereinafter “Subordinate
14 Executive Agencies”) because government agencies are categorically unable to perform the relief
15 requested in this case to save the Nation and safeguard Petitioners’ Constitutional rights in the
16 context of national security. Subordinate Executive Agencies are vigorously involved in vaccine
17 licensing, recommendation, promotion, and product sales.
18                  A. As one example, CDC recommended vaccine schedules are recommended rather
19                      than mandated, so the Subordinate Executive Agencies are not the only cause of,

20                      and cannot offer relief to end this National Health Epidemic, nor solve the
21                      Predicament. The State and local governments who interface with such federal
22                      licensing, recommendation, promotion, and product sales participate in their own
23                      ever-changing patchwork of mandates and coercion techniques. Any attempt by
24                      Petitioners to obtain national security relief from State and local authorities
25                      would be impossible for both practical and jurisdictional reasons.
26                  B. As a second example, the Secretary of the HHS is one of Respondent’s
27                      Subordinate Executive Agencies. Such Secretary was and is required to form a
28                      task force and report to Congress every two years on the advancements and
                                                 - 29 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 31 of 72



 1                     improvements in research on vaccines, in order to reduce the risks of adverse
 2                     reactions to vaccines. 42 U.S. Code § 300aa–27 (a) (2). A stipulated order
 3                     entered July 9, 2018 in the United States District Court (Southern District of New
 4                     York) evidences that HHS has no evidence that the Secretary completed any of
 5                     the 16 reports, bi-annually pursuant to U.S. Code § 300aa–27(c) (“Report Within
 6                     2 years after December 22, 1987, and periodically thereafter . . .”) See PRJN2,
 7                     section 37. Even if the Secretary had complied with the law and reported to
 8                     Congress, it would still be impossible for the Secretary or Congress to order the
 9                     national security relief requested in this action while simultaneously managing
10                     the foreign affairs necessary to preserve the Nation.
11      53. The President is the Chief Executive of the Subordinate Executive Agencies that are

12 vigorously involved in the Predicament. State and their local health agencies adapt and require
13 federally approved public health policies (“Policy”) to be mandated (hereinafter "Govt. Mandates").
14 Govt. Mandates are the final expression of federally approved public health policies which together
15 contribute to the Pandemic.
16 V.       JURISDICTION AND VENUE
17      54. This Court has subject matter jurisdiction under the Constitution for the United States of
18 America, and also incidentally under 28 U.S.C. §§ 1331 and 1343(a)(3) so the Court may preside
19 over Petitioners’ claims under the Constitution for the United States of America. The Court has

20 additional remedial authority under 28 U.S.C. §§ 2201(a) and 2202.
21      55. Diversity of Citizenship exists and Venue in the Eastern District of California is proper.
22      56. This action arises under those specific aspects of the oath of office in Article II, Section 1, of
23 the Constitution for the United States of America, which aspects are not political questions or
24 discretionary matters, but rather which are necessary to ensure the very survival of the Nation itself
25 during an emergency: “I do solemnly swear (or affirm) that I will faithfully execute the office of
26 President of the United States, and will to the best of my ability, preserve, protect and defend the
27 Constitution for the United States of America." Petitioners do not seek justiciability over any
28 political questions or discretionary matters reserved to President Trump, but rather Petitioners assert
                                                - 30 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 32 of 72



 1 justiciability with respect to the Court’s fundamental power under Article III of the Constitution for
 2 the United States of America, to act as an intermediary between the President of the United States
 3 of America and the people of the United States of America, on the specific issue of declaratory and
 4 injunctive relief requested in this case due to the imminent national security emergency. There is no
 5 matter more important to ensure the survival of the country as important as the future of the health
 6 of the population. Respondent has the power to recognize this fact and protect the nation.
 7                 A. As stated by Justice Thomas (concurring) in Gamble v. United States, 139 S. Ct.
 8                     1960, 1985 (2019):
 9          “The Constitution’s supremacy is also reflected in its requirement that all judicial
10          officers… take an oath to ‘support this Constitution.’ Art. VI, cl. 3; see also Art.
            II, §1, cl. 8 (requiring the President to ‘solemnly swear (or affirm)’ to ‘preserve,
11          protect and defend the Constitution for the United States’). Notably, the
            Constitution does not mandate that judicial officers swear to uphold judicial
12          precedents. And the Court has long recognized the supremacy of the Constitution
            with respect to executive action and ‘legislative act[s] repugnant to’ it. Marbury, 1
13
            Cranch, at 177; Youngstown Sheet & Tube Co. v. Sawyer, 343 U. S. 579, 587-589,
14          72 S. Ct. 863, 96 L. Ed. 1153, 62 Ohio Law Abs. 417 (1952); see also The
            Federalist No. 78, at 467 (‘No legislative act, therefore, contrary to the
15          Constitution, can be valid’).”

16                 B. In the seminal case of Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177-78, 180

17                     (1803) our ship set course, and we faithfully stay this course today:

18          “It is emphatically the province and duty of the judicial department to say what
            the law is…. The judicial power of the United States is extended to all cases
19
            arising under the constitution….Thus, the particular phraseology of the
20          Constitution for the United States confirms and strengthens the principle,
            supposed to be essential to all written constitutions, that a law repugnant to the
21          constitution is void; and that courts, as well as other departments, are bound by
            that instrument.”
22
                   C. As the 9th Circuit Court stated in Juliana v. United States, 947 F.3d 1159, 1178-
23
                       79 (9th Cir. 2020),
24
            “The Constitution's structure reflects this perpetuity principle. See Alden v.
25
            Maine, 527 U.S. 706, 713, 119 S. Ct. 2240, 144 L. Ed. 2d 636 (1999) (examining
26          how "[v]arious textual provisions of the Constitution assume" a structural
            principle). In taking the Presidential Oath, the Executive must vow to "preserve,
27          protect and defend the Constitution for the United States," U.S. Const. art. II, § 1,
            cl. 8, and the Take Care Clause obliges the President to "take Care that the Laws
28          be faithfully executed," U.S. Const. art. II, § 3. Likewise, though generally not
                                                - 31 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 33 of 72


            separately enforceable, Article IV, Section 4 provides that the "United States shall
 1          guarantee to every State in this Union a Republican Form of Government, and
 2          shall protect each of them against Invasion; and . . . against domestic Violence."
            U.S. Const. art. IV, § 4; see also New York v. United States, 505 U.S. 144, 184-
 3          85, 112 S. Ct. 2408, 120 L. Ed. 2d 120 (1992). Faced with the South's secession,
            President Lincoln reaffirmed that the Constitution did not countenance its own
 4          destruction. "[T]he Union of these States is perpetual[,]" he reasoned in his First
            Inaugural Address, because "[p]erpetuity is implied, if not expressed, in the
 5
            fundamental law of all national governments. It is safe to assert that no
 6          government proper ever had a provision in its organic law for its own
            termination." President Abraham Lincoln, First Inaugural Address (Mar. 4,
 7          1861).”

 8      57. The Constitutional context for this action is framed by the Petitioners’ rights recognized by

 9 the following provisions of the Constitution for the United States of America, as Petitioners assert:
10                 A. Freedom of Religion Clause of the First Amendment, upholding the fundamental

11                     right of an individual to the free exercise of religion in medical decision making;

12                 B. Due Process Clause of the Fifth Amendment, upholding the fundamental right of

13                     an individual to personal bodily integrity in medical decision making, and

14                     freedom from government-created danger;

15                 C. Privacy Clause of the Fourth Amendment, respecting the fundamental right of an

16                     individual zone of privacy in human autonomy necessary to medical decision

17                     making;

18                 D. Cruel and Unusual punishment of the Eight Amendment, prohibiting cruel and

19                     unusual punishment in the form of mandatory medical experimentation;

20                 E. Prohibition of Involuntary Servitude Clause of the Thirteenth Amendment,

21                     upholding the fundamental right of an individual to be free from forced and

22                     coerced participation in a national program involving medical decision making,

23                     and servitude as experimental medial subjects;

24                 F. Equal Protection of the Laws Clause of the Fourteenth Amendment, upholding

25                     the fundamental right of an individual to the equal protection of the laws in such

26                     manner to prohibit segregation of American society based upon individual

27                     exercise of freedom of religion in medical decision making;

28
                                                - 32 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 34 of 72



 1                  G. Incorporation Clause of the Fourteenth Amendment, prohibiting States and local
 2                      authorities from impermissibly infringing upon the above-referenced
 3                      fundamental rights;
 4                  H. Rights Retained Clause of the Ninth Amendment, upholding the absolute right of
 5                      the Citizen to remain peacefully natural; and
 6                  I. Powers Reserved Clause of the Tenth Amendment, reserving undelegated
 7                      medical decision making powers to each Citizen.
 8       58. Venue is proper under 28 U.S.C. § 1391 and Local Rule 120 (Fed. R. Civ. P. 3), because
 9 Respondent is the President of the United States, the Commander in Chief of the Armed Forces.
10       59. Venue is proper in the Eastern District of California pursuant to 28 U.S.C. §§ 84(b) and
11 1391(e) because this is a civil action in which Respondent is an officer, the chief executive, of the

12 United States, and a substantial part of the events or omissions giving rise to this action occurred in
13 the Eastern District of California, and, further, because the majority of Petitioners are domiciled in
14 this District and no real property is involved in the action.
15       60. Petitioners have standing to bring this Constitutional claim for declaratory relief because
16 Petitioners have suffered actual and threatened injury to their above-identified Constitutional rights,
17 suffered as a result of the Predicament, which can fairly be redressed by a favorable decision. There
18 exists an actual and justiciable controversy between Petitioners and Respondent requiring resolution
19 by this Court. Petitioners have no other adequate remedy at law.

20       61. Only Respondent as President of the United States of America and Commander in Chief of
21 the Armed Forces has the authority to protect Petitioners from the myriad and ever-shifting
22 initiatives to vaccinate every individual in America as much as possible, which initiatives have
23 stoked hatred and vilification of unvaccinated Americans. See PRJN2. By promoting and
24 supporting mass vaccination programs, including but not limited to the annual influenza vaccine
25 program, Respondent has emboldened Subordinate Executive Agencies to exacerbate the
26 Predicament.
27 VI.      CONCRETE AND PARTICULARIZED INJURIES IN FACT
28
                                                 - 33 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 35 of 72



 1      62. Petitioners have experienced concrete and particularized injuries-in-fact that are both actual
 2 and imminent. The actual injuries include: (a) unconstitutional segregation and unmitigated
 3 coercion based on their Constitutional exercise of medical decision making and freedom of religion,
 4 (b) the Petitioners’ absolute right to refuse to serve as subjects to medical experiments which are
 5 known to be dangerous and even life-threatening and to be free of discrimination for exercising this
 6 right (c) mathematically recognizable erosion of their nation’s security due to the undeclared
 7 emergency nature of the National Health Pandemic of chronic diseases and injuries that are the
 8 result of injured and dysfunctional immune systems. The imminent injuries include: (a) the certain
 9 and palpable threat of mandatory vaccination during perceived public health emergencies even if
10 those ‘emergencies’ later proven to be driven by public fear rather than mathematical facts, and (b)
11 the mathematically proven imminent dissolution of America from within, which is proven even by

12 conservatively modelling a continuation of America’s current and increasing rates of chronic
13 diseases, disabilities, and injuries that are the result of injured and dysfunctional immune systems.
14      63. Respondent’s oversight (in the contronymical sense of the word, hereafter “Oversight”) to
15 protect Petitioners as unvaccinated Americans is the actual and proximate cause of Petitioners’
16 present and imminent injuries as well as Petitioners’ requested remedy as alleged herein.
17      64. Petitioners, through the foregoing incorporated Requests for Judicial Notice, have
18 established conclusively with judicially noticeable facts that a National Health Pandemic exists and
19 will continue to worsen if unabated by deployment the scientific method and correct application to

20 the facts to issues of public health.
21                  A. Respondent’s continued inaction will cause immediate and irreparable harm to
22                     Petitioners if they are not protected from coerced vaccination through
23                     discrimination, and if the root cause of the National Health Pandemic is not
24                     confirmed and thereafter immediately halted. And, infringements on Petitioners’
25                     livelihood, bodily integrity, and other fundamental rights guaranteed by the U.S.
26                     Constitution are certain, irreparable, and imminent;
27                  B. Petitioners’ Requests for Judicial Notice show a substantial likelihood of
28                     Petitioners prevailing at trial;
                                                - 34 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 36 of 72



 1                  C. The lack of issuance of the injunction would cause substantial harm to
 2                      Petitioners and other Americans affected by the national security matter. It will
 3                      cause no harm to Respondent other than to require him to fulfill his pre-existing
 4                      legal duties; and,
 5                  D. The public interest will be served by the Court enjoining Respondent to issue the
 6                      Order for the very survival of America by granting injunctive relief.
 7      65. As further evidence of the concrete and particularized injuries-in-fact that are both actual
 8 and imminent in this case, Petitioners have experienced aspects of the Predicament in the
 9 emergence of Covid-19 from China. As communist-style dictates continue to be employed
10 throughout portions of the world, the United States has not remained unaffected. Mandatory
11 vaccination is already being publicly supported by certain authorities within and without the United

12 States of America even though a Covid-19 vaccine has not even progressed through minimal safety
13 and efficacy testing. Petitioners state this allegation not to target any particular State or local rule
14 within the greater Predicament, but rather to evidence the Predicament includes the actual and
15 imminent nature of the national security threats of a mandatory Covid-19 vaccination in response to
16 the Chinese virus. Respondent has not abated these threats, but rather Respondent has emboldened
17 them by actively promoting Covid-19 vaccination without providing the Suspension of vaccine
18 mandates or similar order to safeguard the Nation from the loss of critical scientific evidence.
19 Safeguarding this critical and swiftly-dwindling evidence, (the truly unexposed scientific controls)

20 is imperative to safeguarding this Nation from ultimate collapse, if no person can be left free to
21 protect themselves from coerced medical procedures which the evidence here, demonstrates is most
22 likely responsible for over 54% of the chronic health conditions and disabilities Americans over the
23 age of 18 are currently suffering. See e.g., Garner Declaration.
24      66. The failure of Respondent to protect a scientific control group of unvaccinated Americans
25 causes irreparable harm to Petitioners. The ongoing destruction of critical scientific evidence is an
26 irreparable harm, as evidence must be preserved and observed for national security. The evidence
27 shows vaccines are responsible for the vast majority of chronic illnesses suffered by Americans
28
                                                 - 35 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 37 of 72



 1 today, and it shows that vaccines are the single most serious public health threat this Nation has
 2 ever faced.
 3      67. Institutions profiting from vaccinations argue for the immediate elimination/destruction of
 4 all remaining vital evidence (controls). This evidence is imperative to further confirmation of the
 5 extent to which vaccines threaten the very survival of our Nation. This evidence is also imperative
 6 to determining whether vaccines can be partially exonerated in any numerical measure. The TCG
 7 American Survey is one such example of a scientific pilot control directly and imminently harmed
 8 by the elimination/destruction of the remaining vital evidence (controls). Once unvaccinated
 9 controls have actually been studied, and only if vaccines are exonerated, can institutions profiting
10 from vaccinations reasonably argue against the preservation of this evidence, not before. Institutions
11 profiting from vaccinations are currently arguing against employing the scientific method to

12 determine whether or not vaccines are now maiming and killing more children than they might
13 (hypothetically) be "saving". Petitioners demand an actual/factual body-count. It shocks the
14 conscience that institutions profiting from vaccinations actively discourage surveying the health of
15 the unvaccinated in order to avoid any comparison to the high number of vaccine-exposed children
16 who are injured or disabled in some form.
17      68. This publicly filed Petition (together with publicly filed documents Requests for Judicial
18 Notice) accomplishes the legal function of providing official public notice to President Trump of
19 the government’s own evidence supporting the judicially noticeable four facts justifying the

20 declaratory relief requested. Such notice is provided in a manner that the American public can also
21 access the information in real time on PACER. Due to the imminent national security threat caused
22 by the National Health Pandemic, the nature of this action is a case but not necessarily a
23 controversy. The case is framed largely by the above-referenced Requests for Judicial Notice. The
24 nature of this action is declaratory and injunctive. Once filed, whether this case becomes a
25 controversy shall depend on the response or responsive pleading of Respondent.
26      69. Petitioners request an Order upholding Americans' rights to refuse to subject themselves to
27 living with (or dying from) a 60% chance of chronic illness. Petitioners' Pilot Survey evidence
28 shows this is the risk within the 99.74% vaccine-exposed population, compared to the risk of only
                                                - 36 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 38 of 72



 1 5.97% if Americans avoid vaccines completely. And that 5.97% risk is even lower if Americans
 2 also avoid the K-shot and maternal vaccines, which expose developing fetuses to vaccines.
 3      70. Petitioners also request an Order to prevent the destruction of critical scientific evidence that
 4 must be used to further confirm Petitioners' data, and thereby correctly inform public health policy
 5 in order to save this Nation from collapse which is inevitable if this ongoing catastrophic pandemic
 6 of immune-mediated chronic illnesses is not addressed and reversed. Clearly, with a 60% rate of
 7 chronic illness in our adult population (and the steady increases/trajectory) it cannot be credibly
 8 argued that our current vaccine policies are in any way protecting or benefitting public health. See
 9 also Petitioners’ expert declarations that the health risk of vaccination is exponentially greater than
10 the health risk of being unvaccinated, which Petitioners are willing and able to bolster further with a
11 fourth request for judicial notice providing all the numerical proof for same according to the

12 government’s own numbers. Petitioners’ numbers show that being unvaccinated in America today is
13 the surest path to optimal health, natural immunity, and the greatest chance of survival, since it is
14 well understood that the presence of numerous comorbidities, (which are common in the 99.74%
15 vaccinated population) does shorten lives. Axiomatically, those who are mostly free of these
16 conditions, (the unvaccinated population) would be expected to have a higher survival rate.
17 VII.     SURVEY AND STUDY
18      71. As requested, President Trump’s Order for Suspension of Vaccine Mandates will allow time
19 for the Survey, which could then be followed by a more comprehensive study concerning vaccine

20 safety and efficacy (hereinafter “Study”). The Study does not require but would benefit from access
21 to the Vaccine Safety Data Link (“VSDL”) maintained by the CDC.
22      72. The requested Survey will highlight the question of whether vaccines are causing a far
23 greater danger to the United States than previously acknowledged.
24      73. For this more comprehensive Survey to be conducted scientifically, an unvaccinated control
25 group must remain intact and be protected under the Constitution of the United States of America
26 against Vaccine Mandates. The control group must remain free from discrimination with respect to
27 each individual’s life, liberty, education, religion and livelihood. Discrimination reduces and
28 threatens to eliminate desired unvaccinated candidates for the Survey. Petitioners allege that a
                                                - 37 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
              Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 39 of 72



 1 rigorous and ethical scientific Survey is a mathematically necessary component in ending the
 2 National Health Pandemic, and is necessary for survival of the nation. Under the current
 3 government scenario, no advancement of medical knowledge or science is possible. This is due to
 4 the over 99% failed accounting of the Vaccine Adverse Event Reporting System, which is
 5 equivalent to wearing a blindfold during the experiment.
 6      74. Without the Order prohibiting all forms of discrimination based upon vaccination status, the
 7 control group population of unvaccinated Americans is imminently threatened (especially by
 8 myriad local health officials’ unscientific overreaction to Covid-19) and may soon be reduced to
 9 statistically insignificant numbers, and/or to zero. This loss of evidence would represent a great and
10 irreparable loss to our Nation. It is an essential function of the Article III Judiciary to preserve vital
11 evidence necessary to the adjudication of relevant facts in this case. A recent example of the

12 unscientific overreaction to Covid-19 is the veneer of campus-health protection recently stripped
13 as the country embraces distance learning, while quizzically, vaccine mandates remain in full force.
14 This clearly indicates the agenda is not related to the threat of a virus spreading inside of public
15 schools.
16      75. As the Predicament worsens day-by-day, Petitioners will suffer great and irreparable loss if
17 their personal health is compromised and the Nation is reduced to a vast majority of sick, interfile,
18 disabled, mentally-handicapped, and dying Citizens who cannot work or contribute. This is, in fact,
19 the trajectory the United States of America is on with immune-related diseases and disorders. There

20 has never been an infectious disease that has debilitated, injured, or threatened this Nation’s actual
21 survival to the extent these immune system disorders currently do. If this trajectory is not altered, in
22 short order, there will be very few productive citizens left to pay the taxes required to support any
23 branch of government. Pharma, and the governmental bodies that protect, cultivate, and expand its
24 powers, have now outgrown the host. If these health injuries continue to devour the American
25 people at the present rates, this Nation will collapse. Pharma can no longer be permitted to dictate
26 public health policy.
27 VIII. POWER OF THE ARTICLE III JUDICIARY
28
                                                 - 38 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 40 of 72



 1       76. Petitioners respectfully petition the Court for an exercise of its fundamental power under
 2 Article III of the Constitution, which provides: "The Judicial Power shall extend to all Cases, in
 3 Law and Equity, arising under this Constitution…." U.S. Const. Art. III, § 2, Cl. 1 (in pertinent
 4 part).
 5       77. "While the Constitution diffuses power the better to secure liberty, it also contemplates that
 6 practice will integrate the dispersed powers into a workable government. It enjoins upon its
 7 branches separateness but interdependence, autonomy but reciprocity." Youngstown Sheet & Tube
 8 Co. v. Sawyer, 343 U.S. 579, 635 (1952) (concurring opinion).
 9       78. Courts retain the ability to enjoin the President even in situations where the President has
10 broad discretion over an issue because "that discretion is not boundless" and "may not transgress
11 constitutional limitations." Abourezk v. Reagan, 785 F.2d 1043, 1061, 251 U.S. App. D.C. 355

12 (D.C. Cir. 1986). Further, it remains firmly "the duty of the courts, in cases properly before them, to
13 say where th[e] . . . constitutional boundaries lie." Shreeve v. Obama, No. 1:10-CV-71, 2010 U.S.
14 Dist. LEXIS 118631 (E.D. Tenn. Nov. 4, 2010).
15 IX.      VACCINE LICENSING AS THERAPEUTIC HUMAN EXPERIMENTATION
16       79. Petitioners specifically do not seek relief from Subordinate Executive Agencies such as the
17 United States Food and Drug Administration (FDA), because Subordinate Executive Agencies are
18 categorically unable to perform the national security relief requested in this case to save the Nation
19 and safeguard the panoply of Petitioners’ constitutional rights. Accordingly, this case is expressly

20 not dependent upon vaccine licensing status, such as the following legal positions of Petitioners that
21 are expressly omitted from this particular case:
22                  A. The FDA approves a vaccine after testing for efficacy and short-term safety by
23                      comparison to concurrently harmful “placebos”. Afterward, a vaccine is licensed
24                      as a biologic for general public use because of an FDA waiver/approval based
25                      upon a “therapeutic” privilege classification, whereby the FDA waiver/approval
26                      is lawful because the vaccine continues to be regulated by monitoring (i.e., post-
27                      market surveillance).
28
                                                 - 39 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 41 of 72



 1        B. "Therapy" means to treat an existing disease or condition. By classifying
 2           vaccines as "therapeutic" the FDA has wrongly classified all Americans as
 3           diseased and needing "treatment". This classification does not alter the fact the
 4           drug is experimental. Thus, the FDA has stretched the definition of "therapeutic"
 5           to include "therapy" for perfectly healthy subjects. FDA has also conflated
 6           "treatment" with "prevention" to justify human medical experiments without
 7           informed consent for vaccination. But these words still carry their original
 8           meaning in a constitutional case. "Treatment" and "prevention" do not mean the
 9           same thing, no matter how the FDA classifies their approval of experimental
10           medical products, the risks for which have never been established.
11        C. Myriad forms of vaccine human medical experimentation without informed

12           consent are interpreted by the FDA to be ‘legal’ in the United States, so long as
13           the FDA "approves" of the treatment and it is decided by unaccountable
14           bureaucrats that thorough informed consent is unwarranted. And the FDA
15           routinely does approve of human experimentation in this manner. Vaccine
16           manufacturers concur with the FDA in this process.
17        D. The FDA has contorted their "therapeutic" benefit ("efficacy") into a preemptive
18           justification for the "approval" of vaccinations under the abusive presumption all
19           Americans who are not "up-to-date" on the CDC-recommended vaccines are

20           currently diseased, and therefore all are in urgent need of the "therapeutic
21           benefit" of vaccines. This is how the FDA circumvents the need for any
22           meaningful or enforceable "informed consent", and this is why a product that is
23           legally classified as “unavoidably unsafe” is sold in the USA with the slogan
24           “safe”. It’s a ‘relatively safe’ argument, that is only supported by numbers from
25           the VAERS, which we know are over 99% incorrect. The VAERS categorically
26           false accounting supplies the “rare” slogan with regard to the frequency of
27           vaccine injuries, which is then used to prop up the “relatively safe” slogan, which
28           results in the fraudulent statement that vaccines are “safe”. This is the level of
                                      - 40 -
            VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 42 of 72



 1           “informed consent” Americans have enjoyed during this ongoing medical
 2           experiment. It amounts to ‘slogan science’.
 3        E. Vaccines approved for public use have a pattern of remaining in Phase 4 FDA
 4           approval (monitoring) until eventually recalled or else phased out by new
 5           vaccines even more potent/dangerous/adjuvanted than the first.
 6        F. Merely because the FDA has approved of a medical experiment being conducted
 7           does not eliminate Petitioners’ absolute right to avoid participating in it. The
 8           FDA could issue every waiver they have and even travel to Edward Jenner’s
 9           Temple of Vaccinia to pour “holy water” over their approval, (of human medical
10           experiments without informed consent) but this does not change the fact that
11           vaccination is experimental according to both common sense and the dictionary

12           definition of the word. FDA approval of human experiments does not grant
13           government authority to coerce healthy individuals into participating in the
14           experiment. Healthy individuals who are strangers to the parties wishing to
15           include them in these experiments, do not provide for any "therapeutic privilege"
16           claim or waiver in any Constitutional case. The FDA is not entitled to the same
17           “therapeutic privilege” that a doctor may use in his defense after injuring a
18           patient. The FDA is not the treating physician for all Americans who can claim to
19           know that “full disclosure would be detrimental to a patient’s total care and best

20           interests”. And further, no agency of any branch of the government can claim
21           the right to coerce any citizen into participating in a medical experiment merely
22           because the FDA has granted waivers to informed consent requirements. Such
23           FDA waivers (of informed consent) and approvals for widespread medical
24           experiments on the American population, has been taken by our legislative
25           branch to mean they are now entitled to simply coerce all Americans into serving
26           as experimental medical subjects. This action by the FDA leaves the “informed”
27           portion of the issue entirely moot. The therapeutic privilege claim is intended as
28           a retrospective defense, not a prospective method of waiving informed consent in
                                      - 41 -
            VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 43 of 72



 1                      human medical experiments. But even if the waiver did apply, FDA approval of
 2                      an ongoing human medical experiment without informed consent does not
 3                      deprive individuals of their absolute right to refuse to participate, and in so doing,
 4                      it is entirely unconstitutional that such citizens then be discriminated against and
 5                      segregated.
 6                  G. As the FDA has no power to provide relief to Petitioners, Petitioners have no
 7                      interest in entering this swamp maze or any other maze of what the FDA does or
 8                      does not allow, or claim to allow, in FDA regulatory schemes. The relief
 9                      requested is urgent, and there is no adequate remedy available through
10                      addressing the myriad agencies, nor is an adequate remedy available in
11                      addressing any one state, county, or city government.

12      80. Petitioners suffer discrimination for refusal to submit to medical experiments; loss of nation,
13 loss of their own bodies, and even their lives themselves, are at risk. The Survey is necessary to
14 tally up the "sacrifices" Americans have already made with this "unavoidably unsafe" product, to
15 determine if this Nation can survive much more of this "therapy", or whether we are better off
16 taking our chances exercising our immune systems naturally with the likes of measles and chicken
17 pox.
18      81. Americans who refuse to participate in the "FDA-approved" long-term human medical
19 experiment of vaccination are not currently identified as a "protected class" of people. This lack of

20 protected classification has contributed to rampant and increasing passage of coercive laws which
21 do discriminate against Americans based solely upon their refusal to donate their bodies, or their
22 children's bodies, to the "advancement" of human medical experimentation, which advancement is
23 impossible in any case due to the failure to use the scientific method to examine the results of the
24 experiment. See PRJN2. No public official or agency has the authority to thrust an unconstitutional
25 condition upon Petitioners, whereby Petitioners are forced to forego one Constitutional right (e.g.,
26 informed refusal) in order to exercise another (e.g., the right to congregate in Christian fellowship at
27 parochial school).
28 X.       VACCINES AS BIOLOGICAL ALTERATION
                                                - 42 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 44 of 72



 1      82. Vaccines today are produced utilizing genetically modified ingredients, and using methods
 2 that can manipulate the human genome. Vaccine package inserts confirm that vaccines are untested
 3 in humans for carcinogenic and mutagenic potential, or for impairment of fertility. See PRJN2.
 4      83. An example of vaccines as experimental biological alteration is the pharmaceutical
 5 industry’s use of cancerous “immortal cell lines” in vaccines that are mandated upon the American
 6 public. The cell lines used in vaccines are cancerous because they are literally derived from
 7 cancerous tumors and have chromosomal abnormalities (mutations) that allow them to continually
 8 divide and spread throughout the host’s body. Public health authorities recently decided to begin a
 9 purported “investigation” into whether or not a so-called “safer” method of cultivating disease-
10 causing agents for the vaccine industry might be possible. This comes after billions of doses of
11 these cancer-tumor cell lines (“immortal” cell lines) have already been injected into Americans.

12 There is zero plan by public health authorities to halt the use of these experimental vaccines
13 while they claim to “investigate” "safer" alternatives (to injecting millions of Americans with cancer
14 tumor cells). This use of cancerous cell lines in vaccines amounts to a human experiment upon the
15 American people, whereby Americans are permanently biologically altered without their knowledge
16 or consent. Public health authorities continue to claim, without support of any numerical
17 justification, that injecting Americans with cancer is "worth the risks" because of the "therapeutic
18 benefit" of the pharmaceutical company’s "treatment". Petitioners’ provide numerical proof that
19 injecting Americans with cancer causes harm and is not beneficial to individuals and our Nation.

20 Biological alteration via dangerous vaccines without numerical proof of safety does not promote a
21 compelling government interest. Nor is the vaccine program narrowly tailored to meet a compelling
22 government interest -- vaccination is a one-size-fits-all biological alteration experiment upon the
23 entire populace. Vaccination programs are also targeted to disparately impact protected classes, as
24 public health authorities customize their advertising and distribution strategies based on such factors
25 as race, religion, age, gender, and health conditions. A recent example of this protected class
26 targeting is a document entitled Interim Framework for COVID-19 Vaccine Allocation and
27 Distribution, which is cited by the CDC for its nationwide COVID-19 vaccine-allocation strategy.
28 This report reveals that ethnic and racial minorities, those over sixty-five, and those who make up
                                                - 43 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 45 of 72



 1 part of the “essential” workforce, are set to be the first to receive experimental COVID-19 vaccines.
 2 Public health authorities are engaged in a pattern and practice of targeting protected classes who
 3 demonstrate what they label “vaccine hesitancy”, for the purpose of eliminating distinctions among
 4 Americans with regard to vaccination uptake.
 5 XI.      PUBLIC HEALTH AUTHORITIES ADMIT THEY DO NOT KNOW THE CAUSE
 6          OF THE CHRONIC ILLNESS PANDEMIC

 7
         84. Public health authorities consistently claim they've no idea what's actually responsible for all
 8
     of these immune system related disorders, disabilities, diseases, and deaths, of which our National
 9
     non-infectious National Health Pandemic is comprised. Similar to pleading the 5th, they only
10
     obfuscate the problem by repeating their myriad vague suggestions that ‘unidentified environmental
11
     factors’ and/or ‘genetic factors’ are the likely causes. Intentionally wearing a blindfold to the
12
     single most obvious cause does not qualify as 'science'. These authorities are engaged in a pattern
13
     and practice of omitting any reference to vaccination as the leading environmental factor which is
14
     engineered to alter the human immune system. Likewise, the same pattern and practice is
15
     championed by ‘nonprofit’ organizations who gain billions of dollars annually to perpetually study
16
     anything but vaccination as a possible cause of immune-system disorders. See PRJN1.
17
     XII.   SURVEY AND STUDY ETHICS
18
         85. The generally accepted standard of care throughout the Nation requires doctors to physically
19
     examine a patient and review a detailed personal and family medical history prior to informed
20
     consent in vaccination. And yet, this ethical requirement, to evaluate the risk/benefit ratio of
21
     vaccination before injection, has never once been recognized by any doctor, nurse, or pharmacist. It
22
     could not have been. This is because the VAERS, which is our only National system for capturing
23
     the number of vaccine injuries, i.e., numerical risk value, fails over 99% of the time. A “ratio” is a
24
     term of math, and it cannot be calculated without relevant numbers. It cannot be calculated with
25
     “expert” slogans or opinions. The only “ethical” scientific method that can be applied here, is to
26
     maintain the status quo of unvaccinated scientific controls.
27
28
                                                 - 44 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 46 of 72



 1      86. These controls have already lost, and are threatened with further loss of, many of their rights
 2 in order to avoid serving as subjects in medical experimentation. They already wish to remain
 3 unvaccinated, and there is no evidence this exceptionally health minority places anyone else at risk.
 4 Those who have already submitted themselves to vaccination, and who wish to continue doing so at
 5 this time, are purported to be immune, and therefore “safe” according to current public health
 6 authorities. The injunctive relief requested at this time will not affect or harm the vaccine-exposed
 7 population, nor limit their ability to serve in more experiments.
 8      87. Because this is a retrospective study of outcomes and exposures, (events that have already
 9 occurred) there can be no argument the collection of this data could possibly place any party at risk,
10 or otherwise affect their prior medical choices. It is merely the gathering of historical data. Together
11 with acknowledgment of the common practice of including unvaccinated individuals in ethically

12 designed surveys and studies, this provides direct evidence that it is ethical for researchers to survey
13 unvaccinated individuals to obtain a detailed personal medical history. The Survey and Study
14 requested by Petitioners is consistent with the medical ethic of informed consent. Petitioners are
15 not requesting a survey or study that prevents any individual from receiving a vaccination; to the
16 contrary, the Petitioners request a survey and study that encourages individuals to exercise informed
17 consent and informed refusal in vaccination.
18 XIII. PRECAUTIONARY PRINCIPLE
19      88. Due to the Petitioners’ prima facie showing that vaccination is the likely primary suspect in

20 the National Health Pandemic, together with Petitioners’ panoply of Constitutional rights infringed
21 as a direct result of their choice to decline participation in vaccination programs, the legal burden
22 must shift to Respondent to demonstrate that either vaccines are not implicated in a statistically
23 significant manner to the National Health Pandemic, or that, even if they are implicated in a
24 statistically significant manner that the benefits outweigh the risks and consequences to the nation.
25 See e.g., Wilyman, J. (2020). Misapplication of the Precautionary Principle has Misplaced the
26 Burden of Proof of Vaccine Safety. Science, Public Health Policy & the Law. Nov 2020 2:23-34.
27 https://www.publichealthpolicyjournal.com/ethics-in-science-and-technololgy (“In 1960 Macfarlane
28 Burnet, Nobel Prize laureate for immunology, stated that genetics, nutrition, psychological and
                                                - 45 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
               Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 47 of 72



 1 environmental factors may play a more important role in resistance to disease than the assumed
 2 benefits of artificial immunity induced by vaccination. He considered that genetic deterioration of
 3 the population may be a consequence of universal mass vaccination and he postulated that in the
 4 long-term vaccination may be against the best interests of the state…. The historical record shows
 5 that deaths and illnesses to infectious diseases fell due to public health reforms – and prior to the
 6 introduction of most vaccines. Since 1990 there has been a 5-fold increase in chronic illness in
 7 children in developed countries and an exponential increase in autism that correlates directly with
 8 the expansion of government vaccination programs. Many individuals are genetically predisposed
 9 to the chronic illnesses that are increasing in the population and since 1995 governments have not
10 used mortality or morbidity to assess outcomes of vaccination programs. Human health can be
11 protected in government policies if the precautionary principle is used in the correct format that puts

12 the onus of proof of harmlessness on the government and pharmaceutical industry, and not the
13 general public.”)
14 XIV. CONSTITUTIONAL BASES OF PETITIONERS’ REQUEST FOR DECLARATORY
15      RELIEF
         89. Petitioners allege that rigorous and ethical scientific survey of unvaccinated individuals is a
16
     mathematically necessary component in ending the National Health Pandemic, such that protecting
17
     the panoply of Constitutional rights of the unvaccinated, including Petitioners, is necessary to
18
     survival of the nation.
19
         90. Petitioners allege a panoply of violations of their constitutional rights. The allegations
20
     contained in this Petition form an adequate basis for standing to seek declaratory and injunctive
21
     relief.
22
                                        COUNT NUMBER ONE
23     Constitution for the United States of America, Perpetuity Principles in Article II, Section 1
                  (Oath of Office) and Article II, Section 3 (Laws Faithfully Executed)
24
25       91. The foregoing paragraphs are repeated and incorporated as though fully set forth herein.
26       92. On January 20, 2017, in accordance with Article II, Section 8, of the Constitution for the
27 United States of America, Respondent took the following Oath of Office:
28
                                                 - 46 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 48 of 72



 1             “I, Donald John Trump, do solemnly swear that I will faithfully execute the Office of
 2             President of the United States, and will to the best of my Ability, preserve, protect and
 3             defend the Constitution for the United States. So help me God.”
 4      93. By virtue of the presentation and filing of this action, Respondent has been placed on notice
 5 of the four judicially noticeable facts set forth in paragraph 24. Such facts are not political
 6 questions. Rather, observation of such facts is vital to ensure the very survival of the Nation from
 7 the National Health Pandemic. The manner in which Respondent takes action on such judicially
 8 noticeable facts would involve his executive discretion, but the imperative of recognizing the
 9 judicially noticeable facts and taking some appropriate action reasonably engineered to prevent the
10 collapse of this Nation and prevent further harm to its people, is neither discretionary nor political.
11 Due to the fundamental and extraordinary relief requested, Petitioners recognize a lack of judicial

12 precedent for the relief requested, and will therefore respectfully submit a logical analogy: this
13 Nation is like a patient with indisputably diagnosed aggressive Stage III cancer that will be terminal
14 if the cancer continues on the current trajectory. Respondent is like the nation’s hospital director
15 overseeing the physicians who are just now receiving the lab results proving the aggressive nature
16 of that cancer. Respondent has discretionary authority regarding his next course of action regarding
17 the physicians’ recommendations to the patient, but the physicians must still respect their
18 Physician’s Oath to be aware of the patient’s state of health and to recommend something
19 defensible to save the patient’s life, even if that something defensible is only to refer the patient to

20 another physician (and indeed at that point, the patient’s choice of care provider would be a political
21 question). So the duty to save the patient’s life is nondiscretionary (justiciable), but the choice of
22 how to accomplish that goal is discretionary (political question).
23      94. The Petitioners have presented here a reasonable, logical, and executable plan of action to
24 preserve the evidence critical to the scientific method, and a path to absolute certainty as to what
25 further actions may save this Nation from collapse.
26      95. This action arises under those specific aspects of the oath of office in Article II, Section 1, of
27 the Constitution for the United States of America, which aspects are not political questions or
28 discretionary matters, but rather which are necessary. Petitioners do not seek justiciability over any
                                                 - 47 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 49 of 72



 1 political questions or discretionary matters reserved to Respondent, but rather Petitioners assert
 2 justiciability with respect to the Court’s fundamental power under Article III of the Constitution for
 3 the United States of America, to act as an intermediary between the President of the United States
 4 of America and the People of the United States of America, on the specific issue of the declaratory
 5 and injunctive relief requested in this particular case due to the extraordinary and imminent national
 6 security emergency threatening the very existence of the nation. The dissolution of America is
 7 imminent unless Respondent takes appropriate action.
 8      96. As the 9th Circuit Court stated in Juliana v. United States, 947 F.3d 1159, 1178-79 (9th Cir.
 9 2020),
10          “The Constitution's structure reflects this perpetuity principle. See Alden v. Maine,
11          527 U.S. 706, 713, 119 S. Ct. 2240, 144 L. Ed. 2d 636 (1999) (examining how
            "[v]arious textual provisions of the Constitution assume" a structural principle). In
12          taking the Presidential Oath, the Executive must vow to "preserve, protect and
            defend the Constitution for the United States," U.S. Const. art. II, § 1, cl. 8, and
13          the Take Care Clause obliges the President to "take Care that the Laws be
            faithfully executed," U.S. Const. art. II, § 3. Likewise, though generally not
14
            separately enforceable, Article IV, Section 4 provides that the "United States shall
15          guarantee to every State in this Union a Republican Form of Government, and
            shall protect each of them against Invasion; and . . . against domestic Violence."
16          U.S. Const. art. IV, § 4; see also New York v. United States, 505 U.S. 144, 184-
            85, 112 S. Ct. 2408, 120 L. Ed. 2d 120 (1992)…. The perpetuity principle is not
17          an environmental right at all, and it does not task the courts with determining the
            optimal level of environmental regulation; rather, it prohibits only the willful
18
            dissolution of the Republic. (Emphasis added.)
19      97. In upholding a challenge to Oregon’s attempted scheme to force participation in public
20 school programs rather than allow private school choice, the Supreme Court held in Pierce v. Soc'y
21 of Sisters, 268 U.S. 510, 536 (1925), “Prevention of impending injury by unlawful action is a well
22 recognized function of courts of equity.”
23      98. Once observed, the four judicially noticeable facts are so plain, and the mathematical
24 trajectories of America’s chronic illnesses are so clear, that in the context of Article II, Section 1,
25 this amounts to a breach of contract with Petitioners and the American People, and rises to the level
26 of reckless dissolution of the Republic, to fail to make an appropriate plan of action to end the
27 National Health Pandemic.
28
                                                 - 48 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
               Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 50 of 72


                                       COUNT NUMBER TWO
 1      Constitution for the United States of America, Amendment 1 (Free Exercise of Religion)
 2      99. The foregoing paragraphs are repeated and incorporated as though fully set forth herein.
 3      100.        Petitioners assert the Freedom of Religion Clause of the First Amendment upholds
 4 the fundamental right of an individual to the free exercise of religion in medical decision making.
 5      101.        Petitioners are opposed to the use of fetal tissue from aborted children in the
 6 manufacture of certain vaccines recommended by the CDC and because of such recommendations
 7 variously required for fundamental activities such as military service, school entry, and
 8 employment. Petitioners are also religiously opposed to vaccination for other valid and defensible
 9 reasons, such as opposition to technology where species and toxins are mixed together for injection
10 into God’s creation, the human body, not only because the bible instructs to treat the body as a clean
11 vessel, a temple for the Holy Spirit, but because the health effects of this activity are detrimental to

12 human health.
13      102.        Petitioners have suffered vilification, coercion, segregation, protected class targeting,
14 disparate impact, and social isolation (collectively “Vilification”) from both Federal entities and
15 other entities receiving Federal funds, on account of Petitioners’ exercise of Constitutional rights
16 alleged herein, including but not limited to freedom of religion in remaining unvaccinated. Such
17 Vilification has actively segregated Petitioners in various private and public places, including but
18 not limited to military service, choice of school, and choice of employment.
19      103.        Respondent has issued previous executive orders upholding religious freedom, but
20 such orders have neither addressed nor remedied the full Predicament threatening the nation.
21      104.        The threatened, further and more comprehensive vaccine mandates against
22 Petitioners, by operation, violate Petitioners’ ability to practice their religious beliefs which are a
23 Constitutionally protected right secured to them by the First Amendment.
24      105.        Petitioners also experience a certain and palpable threat of mandatory vaccination
25 during perceived public health emergencies even when those ‘emergencies’ later prove to be based
26 on public fear rather than mathematical facts.
27      106.        Respondent has the duty to acknowledge that a minority of Americans have been
28 segregated and to take some appropriate action in his discretion to either desegregate or justify the
                                                 - 49 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 51 of 72



 1 continued infringement upon Petitioners’ 1st Amendment, and other rights. Petitioners further
 2 petition for Respondent to take some appropriate action in Respondent’s discretion to safeguard
 3 Petitioners 1st Amendment rights that protect them as individuals who are desired candidates for
 4 scientific control group surveys and studies, including but not limited to the Survey and Study
 5 requested by Petitioners.
 6       107.         Petitioners are engaged in Constitutionally protected activity as set forth herein, and
 7 are subject to discrimination as a result. Respondent’s Oversight to remedy the Predicament and
 8 issue the Suspension has chilled persons of ordinary firmness from continuing to engage in
 9 Constitutionally protected activity. Petitioners’ protected activity, including but not limited to
10 existing in their God-given natural/unvaccinated state, was a substantial or motivating factor for the
11 Predicament, which is sustained by Respondent’s Oversight.

12                                       COUNT NUMBER THREE
13              Constitution for the United States of America, Amendment 5 (Bodily Integrity)
         108.         The foregoing paragraphs are repeated and incorporated as though fully set forth
14
     herein.
15
         109.         Petitioners assert the Due Process Clause of the Fifth Amendment upholds the
16
     fundamental right of an individual to personal bodily integrity in medical decision making.
17
         110.         The United States Supreme Court has consistently recognized the Constitutional
18
     right of every non-incarcerated individual to remain free from forced medical treatment. See e.g.,
19
     Cruzan v Director, Missouri Dept of Health, 497 US 261, 279 (1990), “It cannot be disputed that
20
     the Due Process Clause protects an interest in life as well as an interest in refusing life-sustaining
21
     medical treatment.”
22
         111.         For the last 100+ years, courts have attempted to justify vaccination mandates by
23
     citing Jacobson v. Massachusetts, 197 U.S. 11 (1905). Jacobson concerned a small pox outbreak in
24
     Massachusetts around the turn of the 20th century, well before the days of strict scrutiny analysis.9
25
26   9
     Roman Catholic Diocese v. Cuomo, No. 20A87, 2020 U.S. LEXIS 5708, at *16 (Nov. 25, 2020)
   (Justice Gorsuch concurring, “Why have some mistaken this Court’s modest decision
27 in Jacobson for a towering authority that overshadows the Constitution during a pandemic? In the
   end, I can only surmise that much of the answer lies in a particular judicial impulse to stay out of
28
   the way in times of crisis. But if that impulse may be understandable or even admirable in other
                                                  - 50 -
                        VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 52 of 72



 1 In a 7-2 decision applying the 14th Amendment to an individual born in Sweden who immigrated to
 2 the United States, the Court upheld the right of local public health authorities to require that persons
 3 over age 21 who were fit subjects for vaccination either (1) submit to vaccination, (2) pay a $5 fine
 4 to avoid vaccination, or (3) leave the jurisdiction. Given the practical options available to avoiding
 5 forced medical treatment (i.e. paying a fine or leaving the jurisdiction), the case has been cited both
 6 in favor of forced medical treatment, and against it. But what is certain is that later cases upholding
 7 Jacobson also upheld:
 8                  A. Forced sterilization of human beings. Buck v. Bell, 274 U.S. 200 (1927) (later
 9                      overturned); and
10                  B. Abortion -- Roe v. Wade, 410 U.S. 113, 154 (1973) (criticized but not yet
11                      overturned). This is the slippery slope where a “right” (to a medical procedure)

12                      can fast evolve into the government’s “right” to force the procedure, as is seen in
13                      China.
14          The Jacobson Court took judicial notice of “a common belief of the people” (namely, that
15 vaccines are ‘safe enough for government work’) and elevated it to ‘fact’. Id. at 35. It cannot be
16 whitewashed that modern vaccination, with its aborted fetuses, DNA manipulation, and
17 nanotechnology, is deeply and shockingly unsafe. It even borders on the ridiculous to sustain today
18 the archaic consensus gentium cited in Jacobson, to condone sacrificing individuals for the masses
19 based upon the false and now-disproven beliefs of the masses in 1905. Indeed, as the US Supreme

20 Court had cautioned only three years earlier, “[i]t should ever be the care of courts of justice to
21 guard human life and liberty against being sacrificed by public prejudice or excitement.” Dreyer v.
22 Ill., 187 U.S. 71, 76 (1902).
23          The public health authorities misciting Jacobson today consistently do so to justify their
24 sacrificial excitement rather than correct beliefs [sic]. In this manner, for 100+ years the Jacobson
25 opinion has held America hostage to a false and rigid “belief” system held by locals of a small city
26 in 1905. The government officials genuinely believed Henning Jacobson and his son needed to
27
     circumstances, we may not shelter in place when the Constitution is under attack. Things never go
28
     well when we do.”)
                                                - 51 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
               Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 53 of 72



 1 sacrifice their bodies for the masses of Massachusetts. But would these locals ever have believed or
 2 imagined the far-reaching consequences of their support for sacrificing Jacob and his son … forced
 3 sterilizations, forced aborted fetus vaccines, forced DNA alteration vaccines, judicially condoned
 4 quarantines, church attendance limits, etc. Such is the rotten fruit of a rotten tree. All of this could
 5 have all been avoided from 1905 to the present day if the Court in Jacobson had only based its
 6 fateful decision on the equivalent of Petitioners’ Requests for Judicial Notice submitted herewith,
 7 rather than having succumbed to the “common belief” of the masses in 1905.
 8      112.        Already in this decade beginning in 2020, America is witnessing a biotechnology
 9 revolution by pharmaceutical companies advancing new vaccines unknown to the 1905 Supreme
10 Court:
11                  A. Vaccines such as chickenpox and rubella that are cultured from aborted human

12                      fetal tissue,
13                  B. Vaccines that manipulate human DNA,
14                  C. Vaccines incorporating nanotechnology,
15                  D. Vaccines manufactured from cancerous “immortal cell lines”, and
16                  E. Vaccines employing human tracking technology.
17          Petitioners submit this biotechnology revolution cannot be ignored. The time has already
18 come to remember Justice Harlan’s caveat on his 1905 case holding in Jacobson, “There is, of
19 course, a sphere within which the individual may assert the supremacy of his own will, and

20 rightfully dispute the authority of any human government, especially of any free government
21 existing under a written constitution, to interfere with the exercise of that will.” Jacobson, supra, at
22 29. Jacobson was not intended to become an open door to unlimited technological advancements
23 so long as a pharmaceutical company attaches its behavior to the word “vaccine”.
24      113.        Based on the above-described uncertainty surrounding the legal question of ‘forced
25 vaccination’, the fact compliance with the dictates of pharma are already wrongly enforced against
26 the people by discrimination, and the hotly debated ethical questions surrounding biotechnology,
27 legal scholars and public health officials on all sides continue to debate (or in some cases hide from
28 debate), while the survival of the Nation hangs in the balance.
                                                 - 52 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
               Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 54 of 72



 1      114.        Petitioners are individuals able to provide informed consent/refusal for themselves
 2 and their children with respect to vaccination. No public official or agency has the authority to
 3 provide informed consent/refusal on behalf of Petitioners, nor to coerce Petitioners (who are
 4 informed) into "consenting" to participate in a vaccination program within the Predicament.
 5      115.        Although Petitioners here are informed, they do not consent to serve as experimental
 6 medical subjects by participation in any vaccination program or other vaccination requirement
 7 imposed upon the public within the Predicament. Such lawful exercise of their right to refuse to
 8 participate, cannot serve as lawful grounds for discrimination against them. Arguments to the
 9 contrary are repugnant to the Constitution for the United States of America. Before denial of rights,
10 due process places the burden on any party wishing to thusly coerce, to first prove the Plaintiffs
11 have done something to warrant the loss of such a fundamental right, i.e., the right to refuse to

12 consent to serve as the subject of medical experimentation.
13      116.        As a direct and proximate result of Petitioners not providing their informed consent
14 to participation in vaccination programs with a mathematically undefined risk of causing Petitioners
15 disability or death, Petitioners have suffered Vilification as set forth herein.
16      117.        Respondent is not the cause of the Vilification, nor the cause of the threats of
17 mandatory vaccination, but rather Respondent has the responsibility to acknowledge that America
18 has been segregated and to take some appropriate action in Respondent’s discretion to either
19 desegregate or justify the continued infringement upon Petitioners’ 5th Amendment, and other

20 rights. Petitioners further petition for Respondent to take some appropriate action in Respondent’s
21 discretion to safeguard Petitioners’ 5th Amendment rights that protect them as individuals who are
22 desired candidates for scientific control group surveys and studies, including but not limited to the
23 Survey and Study requested by Petitioners.
24                                     COUNT NUMBER FOUR
25     Constitution for the United States of America, Amendment 5 (Freedom from Government
                                            Created Danger)
26
27      118.        The foregoing paragraphs are repeated and incorporated as though fully set forth

28 herein.
                                                 - 53 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
               Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 55 of 72



 1      119.         Petitioners have the 5th Amendment Due Process right to be free from Respondent
 2 placing Petitioners in the Predicament, a position of actual, particularized danger based upon the
 3 deliberate indifference of Subordinate Executive Agencies and myriad others to a known and
 4 obvious danger in the National Health Pandemic, especially during the unscientific hysteria and
 5 overreaction of local health officials to Covid-19.
 6      120.         By Oversight, Respondent has not prevented the Vilification, infliction of threats and
 7 coercion of mandatory vaccination upon Petitioners, which has placed Petitioners in a position of an
 8 actual, particularized danger threatening national security.
 9      121.         Respondent has actively supported Subordinate Executive Agencies and myriad
10 others contributing to the Predicament in spite of their deliberate indifference to known and obvious
11 dangers, thereby creating and exposing Petitioners to dangers, the intensity of which Petitioners

12 may not have otherwise faced.
13      122.         Petitioners’ current and future injuries as herein stated are reasonably foreseeable to
14 Respondent.
                                          COUNT NUMBER FIVE
15             Constitution for the United States of America, Amendment 4 (Zone of Privacy)
16      123.         The foregoing paragraphs are repeated and incorporated as though fully set forth
17 herein.
18      124.         Petitioners assert the Privacy Clause of the Fourth Amendment respects the
19 fundamental right of an individual zone of privacy in human autonomy necessary to medical

20 decision making.
21      125.         Petitioners live constantly under threat and danger of seizure by myriad authorities
22 who make mathematically unfounded medical determinations that being unvaccinated is
23 “dangerous” and “vaccines are safe”.
24      126.         It is widely known and recognized among unvaccinated Americans that child welfare
25 authorities are notorious for citing non-vaccination as a basis for medical neglect charges. Living in
26 a state of fear of child welfare authorities infringes each Petitioners’ zone of privacy in medical
27 decision making. It has unnaturally limited each Petitioner’s choice of medical provider, and
28 caused further disruption to their doctor-patient relationships.
                                                 - 54 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
               Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 56 of 72



 1      127.        Respondent is not the cause of the threats of child seizure, nor the ongoing disruption
 2 of doctor-patient relationships, but rather Respondent has the responsibility to acknowledge such
 3 issues, and to take some appropriate action in Respondent’s discretion to either desegregate or
 4 justify the continued infringement upon Petitioners’ 4th Amendment rights. Petitioners further
 5 petition for Respondent to take some appropriate action in Respondent’s discretion to safeguard
 6 Petitioners’ 4th Amendment rights that protect them as individuals who are desired candidates for
 7 scientific control group surveys and studies, including but not limited to the Survey and Study
 8 requested by Petitioners.
 9                                        COUNT NUMBER SIX
10           Constitution for the United States of America, Amendment 8 (Cruel and Unusual
                                                Punishment)
11

12      128.        The foregoing paragraphs are repeated and incorporated as though fully set forth

13 herein.
14      129.        Petitioners assert the Eighth Amendment Clause prohibiting Cruel and Unusual

15 Punishment.
16      130.        Cruel and Unusual Punishment is defined as follows: “Cruel and unusual

17 punishment. Punishment that is that is torturous, degrading, inhuman, grossly disproportionate to
18 the crime in question, or otherwise shocking to the moral sense of the community.” Black’s Law
                      th
19 Dictionary Deluxe 8 Edition.

20      131.        Many vaccines have been recalled and phased out as new discoveries revealed

21 hidden dangers. When healthy parents choose to forego injecting their healthy children with
22 whatever particular vaccine the government happens to be promoting at that particular time and
23 place, parents are frequently threatened by child protective services that their parental rights will be
24 stripped and their children will be taken away and given to strangers. This constitutes cruel and
25 unusual punishment. Healthy families being separated and healthy people being ousted from society
26 for their refusal to inject government-mandated biotechnology is a grossly disproportionate
27 response to the parental choice of non-cooperation with human medical experimentation. The
28 punishment is tortuous, degrading, and inhuman.
                                                - 55 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
               Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 57 of 72



 1      132.        Mandatory and coerced biological alteration is cruel and unusual. Children, young
 2 people, and pregnant women have been especially victimized by vaccines that have not been fully
 3 studied and which permanently alter their DNA in unknown measure. It is cruel and unusual when
 4 health officials use State powers to give pharmaceutical companies unmeasured control over
 5 individual posterity.
 6                                   COUNT NUMBER SEVEN
 7    Constitution for the United States of America, Amendment 13 (Prohibition on Slavery and
                                        Involuntary Servitude)
 8
 9      133.        The foregoing paragraphs are repeated and incorporated as though fully set forth

10 herein.
11      134.        Petitioners assert the Prohibition of Slavery and Involuntary Servitude Clause of the

12 Thirteenth Amendment upholds the fundamental right of an individual to be free from forced and
13 coerced participation in a national program involving medical decision making.
14      135.        According to Blacks Law Dictionary, 8th Edition, slavery is defined as follows: "A

15 situation in which one person has absolute power over the life, fortune, and liberty of another."
16      136.        By the removal of Petitioners’ choices over their personal health, religious freedom,

17 educational, and career opportunities, and forcefully invading their personal autonomy, Petitioners’
18 13th Amendment rights have been violated by Respondent’s Oversight toward Subordinate
19 Executive Agencies and myriad others contributing to the Predicament.

20      137.        Petitioners set forth this Count Number Seven with the utmost respect for those who
                                                                                    th
21 laid the foundation of this Constitutional right: African Americans before the 13 Amendment, who
22 suffered their own distinct and direct forms of slavery prior to the Executive Order and
23 Emancipation Proclamation by President Abraham Lincoln on September 22, 1862. At the time of
                                                                                      th
24 President Lincoln’s Order, African Americans were not a protected class. But the 13 Amendment
25 does not state that only African Americans are protected from slavery and involuntary servitude. It
26 outlaws involuntary servitude in the United States regardless of race. Agency approval of medical
27 interventions that remain experimental, does not transform them into nonexperimental. And agency
28
                                                - 56 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
               Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 58 of 72



 1 approval of such experiments without informed consent, cannot be stretched to an interpretation that
 2 authorizes the discrimination and denial of rights as punishment for those who refuse to consent.
 3      138.        As set forth in PRJN1 and PRJN2, the long-term effects of vaccine-triggered human
 4 immune system alterations remained numerically undefined because they had never been studied or
 5 evaluated by the US Government for long-term health risks, nor had they been studied by the US
 6 Government for their cumulative health risks. However, Petitioners present here, clear evidence of
 7 numerical risks associated with vaccination, risks they are unwilling to subject themselves to.
 8 Vaccines are, at best, still experimental, and government mandates of participation in an experiment
 9 amount to involuntary servitude in a government enforced medical experiment.
10      139.        Nothing in the Constitution for the United States of America grants government the
11 power to force individuals to participate in human medical experiments. The Constitution for the

12 United States of America sets limits on government powers. And where those powers are not listed,
13 they are prohibited.
14      140.        Petitioners’ rights to avoid involuntary servitude in human medical experiments are
15 imminently threatened. Because Petitioners refuse to participate in the medical experiment of CDC
16 recommended vaccination, they face daily discrimination in their own States, and throughout this
17 Nation, resulting in ineligibility for military service, loss of employment opportunities, threatened
18 loss of parental rights, and the denial of educational opportunities.
19      141.        Petitioners, for themselves and for their fellow Citizens similarly situated (who are

20 also essential to inform and contribute to the needed Survey and Study), seek protection from any
21 form of discrimination based solely upon their refusal to serve, and/or to commit their children to
22 serve, as medical research subjects. Codifying human medical experiment without informed consent
23 as a protected activity within the United States does not nullify the Citizen's 13th Amendment
24 protection against being coerced into participating in it. Governmental agency "approval" of human
25 medical experimentation does not strip Citizens of their absolute right to refuse to serve as medical
26 research subjects.
27      142.        The 13th Amendment guarantees all Citizens this right to refuse to serve as medical
28 research subjects. And government has been granted no power to preemptively extinguish any of
                                                - 57 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
               Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 59 of 72



 1 their other rights, under color of law, as retribution for their failure to obey the dictates of the
 2 pharmaceutical industry. No branch of government, and no government agency within the United
 3 States, has authority to discriminate against Citizens based solely upon their refusal to serve as
 4 medical research subjects.
 5      143.        Because the federal government offers no meaningful protection against involuntary
 6 servitude in vaccination programs as human medical experimentation, individual Citizens must
 7 protect themselves. However, the ability to independently protect oneself from vaccination as a
 8 form of human medical experimentation is routinely dismissed by local authorities who do not
 9 consider vaccination programs to be a form of human experimentation. Ignorance of the fact
10 vaccines are experimental, leads to enforcement of discrimination against those who refuse to
11 participate. Agency “approval” of medical experimentation without (or agency “waiver” of)

12 informed consent has led to a generalized fallacy that this means the intervention is not
13 experimental, and/or that any medical intervention so “approved” transforms it into an intervention
14 that can be forced upon the public against their will. It is therefore increasingly difficult for
15 Petitioners to protect themselves from becoming experimental medical subjects, as a patchwork of
16 ever-changing discriminatory laws, regulations, and policies are enforced against the unvaccinated.
17      144.        Respondent is not the cause of the threats of involuntary servitude, but rather
18 Respondent has the responsibility to acknowledge such issues, and to take some appropriate action
19 in Respondent’s discretion to either desegregate or justify the continued infringement upon

20 Petitioners’ 13th Amendment rights. Petitioners further petition for Respondent to take some
21 appropriate action in Respondent’s discretion to safeguard Petitioners’ 13th Amendment rights that
22 protect them as individuals who are desired candidates for scientific control group surveys and
23 studies, including but not limited to the Survey and Study requested by Petitioners.
24                                    COUNT NUMBER EIGHT
25   Constitution for the United States of America, Amendment 14 (Equal Protection of the Laws)
        145.        The foregoing paragraphs are repeated and incorporated as though fully set forth
26
     herein.
27
28
                                                 - 58 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 60 of 72



 1       146.         Petitioners assert the Equal Protection of the Laws Clause of the Fourteenth
 2 Amendment upholds the fundamental right of an individual to the equal protection of the laws in
 3 such manner to prohibit segregation of American society based upon individual exercise of freedom
 4 of religion in medical decision making.
 5       147.         Innumerable local governments, educational institutions, and businesses receive
 6 federal funding and federal contracts, and yet have implemented and enforce systematic segregation
 7 of unvaccinated individuals from vaccinated ones.
 8       148.         Respondent is not the cause of segregation, but rather Respondent has the
 9 responsibility to acknowledge such issues, and to take some appropriate action in Respondent’s
10 discretion to either desegregate or justify the continued infringement upon Petitioners’ 14th
11 Amendment rights. Petitioners further request Respondent take some appropriate action in

12 Respondent’s discretion to safeguard Petitioners’ 14th Amendment rights that protect them as
13 individuals who are desired candidates for scientific control group surveys and studies, including
14 but not limited to the national health survey requested by Petitioners.
15                                         COUNT NUMBER NINE
16              Constitution for the United States of America, Amendment 9 (Rights Retained)
         149.         The foregoing paragraphs are repeated and incorporated as though fully set forth
17
     herein.
18
         150.         Petitioners assert the Rights Retained Clause of the Ninth Amendment upholds the
19
     absolute right of the Citizen to remain peacefully natural.
20
         151.         According to the Congressional Research Service (Mandatory Vaccinations:
21
     Precedent and Current Laws, Congressional Research Service. May 21, 2014), if an individual in
22
     the United States of America refuses to be vaccinated they may be quarantined during a public
23
     health emergency giving rise to the vaccination order.
24
         152.         Quarantine immediately jeopardizes a parent’s guardianship rights with their minor
25
     children. See e.g., Heller v. Doe, 509 U.S. 312, 332 (1993) ('[T]he state has a legitimate interest
26
     under its parens patriae powers in providing care to its citizens who are unable to care for
27
     themselves....')"
28
                                                   - 59 -
                         VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
               Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 61 of 72



 1      153.        So the forced vaccination of children becomes an immediate threat during an
 2 emergency as the State becomes legally empowered to (a) forcefully vaccinate the children directly
 3 (when the state has taken guardianship itself after denying the parent the ability to be gainfully
 4 employed) or (b) placing the children into the custody of another guardian (such as a family
 5 member or a ‘qualified’ stranger) willing to process the children for forced vaccination. The
 6 scenario of forcing Citizens into government dependence as retribution for their refusal to submit
 7 themselves and their children into servitude as medical experiments, leads to the government then
 8 justifying further interventions. It is first to break one’s legs, only to then point at them and say
 9 “Now we must take your children because you’re clearly an inadequate parent. Since you’ve
10 refused to submit your children to medical experimentation, we’ve now taken charge of them and
11 shall do as we wish.” There is no rational interpretation of the Constitution that would not find this

12 outcome repugnant to it. And yet this is the very situation the Petitioners here are increasingly
13 threatened with, in what was intended to be a free Republic.
14      154.        In this Republic, American Citizens do not permit any ruler to exercise absolute
15 power over a fundamental right. For example, the reason government cannot lawfully make it a
16 crime to have brown eyes is because there is no way for a brown-eyed person to safely navigate the
17 rule to avoid punishment. Even to require him to wear sunglasses is to make being peacefully
18 natural a crime. Or more forcefully, where a rule punishes a peaceful man for being natural, it is not
19 law, but a declaration of absolute power by a tyrannical government body or agent. A legal right

20 becomes inalienable when it cannot be separated from a peaceful man without destroying him (i.e.,
21 right of self-defense, or right to exist naturally). In Yik Wo v. Hopkins, 118 US 356 (1885) the
22 Supreme Court stated, "When we consider the nature and the theory of our institutions of
23 government, the principles on which they are supposed to rest, and review the history of their
24 development, we are constrained to conclude that they do not mean to leave room for the play and
25 action of purely personal and arbitrary power. Sovereignty itself is, of course, not subject to law, for
26 it is the author and source of law; but in our system, while sovereign powers are delegated to the
27 agencies of government, sovereignty itself remains with the people, by whom and for whom all
28
                                                 - 60 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
               Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 62 of 72



 1 government exists and acts. And the law is the definition and limitation of power.” In this manner,
 2 Petitioners’ assert the absolute right to be peacefully natural.
 3      155.        Petitioners live under a justifiable constant threat that they can be quarantined, lose
 4 parental rights, and forcefully vaccinated simply for refusing a vaccination that gave rise to their
 5 quarantine order. Gone are the days when the logical method of quarantining sick people was in
 6 practice. Instead now, every healthy person is preemptively assumed guilty without due process,
 7 and denied gainful employment, education, and even the right to travel or visit with loved ones. In
 8 this manner, forced vaccination becomes a potentiality at the whim of a public official merely due
 9 to Petitioners’ initial refusal to submit to forced vaccination. Therefore, a patchwork of local
10 authorities is able to assert it is unlawful to be peaceful and unvaccinated in the event of an
11 emergency, provided that the public official decides to vaccinate any given population of

12 individuals in his discretion.
13      156.        This prohibition on being peacefully natural jeopardizes the constitutionality of
14 public health statutory schemes because the government is not permitted to criminalize innocent
15 conduct. Due process requires that before fundamental rights may be stripped, they must be given
16 notice of the crime so warranting it, and an opportunity to defend against the charges. Through a
17 complex web of schemes, this burden has been entirely eliminated, and it is now assumed by our
18 agencies that all healthy Americans may be summarily stripped of their most fundamental rights,
19 including their right to survive and feed their families through gainful employment. The concept

20 that this right is disposable because the government will surely step in and pay for everything, has
21 proven untrue during the Covid-19 hysteria. The government cannot be relied upon to make certain
22 all Americans who need help, will get help, after the government hobbles the American people by
23 force. This is the method by which the government steals more freedoms, by taking ‘responsibility’
24 for things the Constitution never authorized, and which American Citizens would prefer to provide
25 for themselves. Faulty interpretations that led to literally every possible need of the people
26 becoming a “right”, led to the government assuming powers far exceeding those outlined in the
27 Constitution.
28
                                                - 61 -
                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 63 of 72



 1       157.         Respondent is not the cause of the threats of mandatory vaccination, but rather
 2 Respondent has the responsibility to acknowledge such issues, and to take some appropriate action
 3 in Respondent’s discretion to either desegregate or justify the continued infringement upon
 4 Petitioners’ absolute rights. Petitioners further petition for Respondent to take some appropriate
 5 action in Respondent’s discretion to safeguard Petitioners’ absolute rights that protect them as
 6 individuals who are desired candidates for scientific control group surveys and studies, including
 7 but not limited to the Survey and Study requested by Petitioners.
 8                                         COUNT NUMBER TEN
 9             Constitution for the United States of America, Amendment 10 (Powers Reserved)
         158.         The foregoing paragraphs are repeated and incorporated as though fully set forth
10
     herein.
11
         159.         Petitioners assert the Powers Reserved Clause of the Tenth Amendment reserves
12
     undelegated medical decision making powers to each Citizen.
13
         160.         Each Petitioner is the sole person able to provide informed consent/refusal for
14
     themselves and their children with respect to vaccination. No public official or agency has the
15
     authority to provide informed consent/refusal on behalf of Petitioners.
16
         161.         Petitioners have not provided informed consent to participation in any vaccination
17
     program or other vaccination requirement purportedly imposed upon the public.
18
         162.         As a direct and proximate result of Petitioners not providing their informed consent
19
     to participation in vaccination programs with a mathematically calculated risk of causing Petitioners
20
     disability or death that exceeds 50% after the age of 18, according to the only reasonably-reliable
21
     numbers available as seen on the TCG American Survey, Petitioners have suffered Vilification as
22
     set forth herein.
23
         163.         Respondent is not the cause of the Vilification, nor the cause of the threats of
24
     mandatory vaccination, but rather Respondent has the responsibility to acknowledge that America
25
     has been segregated and to take some appropriate action in Respondent’s discretion to either
26
     desegregate or justify the continued infringement upon Petitioners’ panoply of Constitutional rights.
27
     XV. CONCLUSION
28
                                                   - 62 -
                         VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
               Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 64 of 72



 1      164.        In the Dred Scott case, the U.S. Supreme Court erroneously interpreted the
 2 Constitution to mean all men are not "created equal". This decision was ultimately overruled by a
 3 duly elected President. If not for that President breaking the chains of injustice created by other
 4 entrenched and self-serving branches of government, the people's efforts in securing the freedoms
 5 sought, may well have been even bloodier than the civil war.
 6      165.        Although the U.S. Supreme court in Jacobson v. Massachusetts found that a $5 fine
 7 (for failing to follow a public health directive) was within the constraints of the Constitution, this
 8 finding has since been stretched by judicial activists to mean coerced vaccination, and the denial of
 9 almost any fundamental right for refusal, and even forced sterilization, is a "right" of the
10 government, so long as it's claimed to be in the interests of "public health", whether it is actually
11 serving that interest or not. Thus, this interpretation of the Constitution has come to replace the

12 Constitution itself, as if one interpretation now holds more weight than that which was being
13 interpreted by the opinion. When our highest courts are loathe to upset the apple-cart of prior
14 interpretations, however obviously erroneous, much bigger apple-carts get overturned in the end.
15      166.        Hamilton reasoned that the ultimate interpretation of the Constitution rests in the
16 Executive, by virtue of his power to enforce its terms through military command if required, due to
17 the profound failures of the other branches to protect the rights of the people. The support of the
18 people, of course, is required for a President to take such drastic action and hope to serve another
19 term, or maybe even complete one, since impeachment is also available in the House. This

20 command over the military, which the people have entrusted solely to their elected President, is the
21 mechanism by which our President may, and in fact is obliged to, uphold his own oath to the
22 Constitution, when, if by wholly illegitimate interpretation, other branches have degraded, or even
23 attempted to eliminate, the rights and protections the Constitution confers upon the people.
24      167.        The Freedoms conferred in the 13th Amendment were hard won. At the time, the
25 judicial branch did not interpret the Constitution to prevent slavery based upon skin color, and
26 argued “precedent” to defend slavery. The legislative branch was at war with itself on the issue. It
27 was only due to the presence of a President willing to use his enforcement authority as commander
28 in chief of the armed forces, that all Americans gained their freedom. And to what end, if the
                                                 - 63 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
               Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 65 of 72



 1 judicial and legislative branches would only later interpret the Constitution to authorize involuntary
 2 service of Citizens in dangerous, and in fact “unavoidably unsafe” medical experiments?
 3      168.        The legislative and judicial branches have, thus far, primarily chosen to subjugate the
 4 health of the people of this Nation to the demands of the pharmaceutical/medical industrial
 5 complex. Beyond the many obvious violations of individual human rights, this long-held pattern of
 6 Constitutional interpretation, enforced by legislative acts, has now placed our entire Nation in great
 7 peril. The collective "herd" which our legislatures claim to be protecting with an endless stream of
 8 coerced pharmaceuticals, delivered by the most invasive means possible, i.e., delivered by direct
 9 injection, is very sick now. The number of disabled in our younger generations is exponentially
10 higher than just 20 years ago. And the trajectory for the next decade is nothing short of catastrophic.
11 Very soon, this "herd" will, in large part, be incapable of supporting any branches of government,

12 no matter the increased taxation pressed upon the citizens who remain semi-viable.
13      169.        A rapidly growing number of children and young adults in the USA will never leave
14 home, never work, never fall in love, never have a family. They will instead require the full-time
15 support of their parents, and society, for their entire lives. The number of parents who have
16 personally witnessed their perfectly healthy children seriously injured by pharmaceuticals is
17 growing rapidly. In spite of attempted censorship their stories are reaching the masses. Again, a
18 storm is upon us all. It will make landfall. Directing this storm to the correct shore is the only
19 remaining option. If our Nation is to survive this storm, the culprits can no longer be protected by

20 any branch of government, let alone rewarded for their acts against our Nation and its people.
21      170.        The stakes do not get any higher than they are in this case. The Petitioners seek to
22 protect more than their individual rights here. They fight to protect their Nation from imminent and
23 inevitable collapse. Petitioners now lay this plea upon both the Judicial and Executive Branches of
24 the United States of America, in hopes both branches will see reason in preventing the imminent
25 collapse of this great Nation at the hands of a legislative branch that is now largely controlled by the
26 pharmaceutical industry. Petitioners pray the continued destruction of the American people will no
27 longer be permitted by erroneous interpretation that concludes such an outcome is somehow
28 "Constitutional".
                                                 - 64 -
                       VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 66 of 72
Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 67 of 72
            Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 68 of 72



 1                                    VERIFICATION OF PETITION
 2 Individually and on behalf of my child S.H., I, Michael Harris, declare as follows:
 3      1. I am a party to this action.
 4      2. I have read the foregoing petition and know of the contents thereof.
 5      3. Based on my own knowledge, the contents of the foregoing petition, paragraphs 41 and 62-
 6         70 are true and correct.
 7 I declare under penalty of perjury under the laws of the United States of America that the foregoing
 8 is true and correct.
 9 Executed on December ___, 2020, at Carlsbad, California.
10
11 __________________________________

12 Michael Harris
13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28

                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 69 of 72



 1                                     VERIFICATION OF PETITION
 2 Individually and on behalf of my child S.H., I, Nicole Harris, declare as follows:
 3      1. I am a party to this action.
 4      2. I have read the foregoing petition and know of the contents thereof.
 5      3. Based on my own knowledge, the contents of the foregoing petition, paragraphs 41 and 62-
 6          70 are true and correct.
 7 I declare under penalty of perjury under the laws of the United States of America that the foregoing
 8 is true and correct.
 9 Executed on December ___, 2020, at Carlsbad, California.
10
11 __________________________________

12 Nicole Harris
13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28

                      VERIFIED PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 70 of 72
Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 71 of 72
Case 2:20-at-01239 Document 1 Filed 12/14/20 Page 72 of 72
